Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 1 of 275




                   EXHIBIT 1
   Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 2 of 275




                               Declaration of James McCormack

   1.          My name is James McCormack. I am over 18 years of age and competent in all

respects to make this Declaration pursuant to 28 U.S.C. §1746. My office address is 3267 Bee

Cave Road, Suite 107—PMB 107, Austin, Texas 78746. I have personal knowledge of the facts

in this declaration; can testify to their accuracy; and make this statement voluntarily.

   2.          I am a Texas attorney and have been licensed since 1984. I am the former General

Counsel and Chief Disciplinary Counsel of the State Bar of Texas (1991-1996) and, as such,

served as the chief legal ethics enforcement officer for the attorney disciplinary system in Texas.

I am also a former Chair of the Texas Center for Legal Ethics and Professionalism (now called

the Texas Center for Legal Ethics); a past member of the Texas Disciplinary Rules of

Professional Conduct Committee of the State Bar of Texas; an adjunct professor of law at the

University of Texas School of Law; and the current Editor-in Chief of the EthicsExchange of

the Texas Center for Legal Ethics.

   3. In 2015, the Supreme Court of Texas appointed me to the Texas Professional Ethics

Committee, which prepares formal ethics opinions for publication in the Texas Bar Journal for

the guidance of Texas lawyers. In 2018, the Court reappointed me to an additional three-year term

on the Committee.

   4.          On January 15, 2020, I sent a written request under the Texas Public Information

Act (“TPIA”) to Mr. Gene Major of the State Bar of Texas Advertising Review Department for

Advertising Review Department records relating to advertising submissions and applications by

Texas attorneys Michael Josephson and Andrew Dunlap of the Josephson Dunlap law firm

(“Josephson Dunlap”) from January 1, 2019 through January 15, 2020. A true and correct copy

of that request is attached as Exhibit A.



                                                  1
   Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 3 of 275




   5.           On or around February 17, 2020, I received the requested records, totaling in 1,332

individual pages (the “TPIA Production.”).

   6.           Attached as Exhibit B is a true and correct copy of a letter included in the TPIA

Production (Bates Stamped 001331-001332) sent to Josephson Dunlap from the Advertising

Review Department on August 1, 2019.

   7.           Attached as Exhibit C is a true and correct copy of a letter included in the TPIA

Production (Bates Stamped 0042-0046) sent to Josephson Dunlap from the Advertising Review

Department on September 17, 2019.

   8.           Attached as Exhibit D is a true and correct copy of a letter included in the TPIA

Production (Bates Stamped 001315) sent to the Advertising Review Department from Josephson

Dunlap on October 2, 2019.

   9.           Attached as Exhibit E is a true and correct copy of a letter included in the TPIA

Production (Bates Stamped 0036-0041) sent to Josephson Dunlap from the Advertising Review

Department on October 3, 2019.

   10.          Attached as Exhibit F are true and correct copies of the Advertising Review

Department’s approvals for “day rate” advertisements for the following companies:

         •   Enbridge

         •   Enterprise

         •   Energy Transfer Partners

         •   Cheniere

         •   Cleveland Integrity Services

         •   Applied Consultants

         •   Boardwalk Pipeline Partners


                                                 2
   Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 4 of 275




         •   Kinder Morgan

         •   ONEOK

         •   Plains All American Pipeline

         •   Phillips 66

         •   On & Offshore Quality Control Specialists

         •   Tulsa Inspection Resources

         •   Magellan Midstream

         •   Kestrel Engineering

         •   QIS

These approvals were included in the TPIA Production (Bates Stamped 0063-0067, 0075-0078,

0081-0082, 00105-00106, 00115-00116, 00161-00162, 00181-00182, 00187-00188, 00191-

00192, 00203-00204, 00207-00208, 00217-00218, 00237-00238, 00281-00282, 00327-00328,

00608-00614).

   11.          During my review of the TPIA Production, I did not see any document relating to

the below “Offer of Judgment” advertisement in Exhibit H (i.e., Josephson Dunlap’s advertising

review submissions to the State Bar of Texas Advertising Review Department). This means that

Josephson Dunlap did not submit its complete advertising to the State Bar of Texas, as required.

Filing incomplete advertising with the State Bar and misleading the State Bar into approving

incomplete versions of deceptive advertising is indicative of conduct violating the advertising

provisions of the Texas Disciplinary Rules of Professional Conduct as well as Texas Rule

8.04(a)(3)(“A lawyer shall not engage in conduct involving dishonesty, fraud, deceit or

misrepresentation”). Further, the “Offer of Judgment” advertisement does not indicate whether

the clients accepted this “offer” or what the actual outcome of this matter was. Therefore, this


                                               3
   Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 5 of 275




“Offer of Judgment” advertisement violates Rule 7.02(a), Texas Disciplinary Rules of Professional

Conduct because it raises undue expectations about the results that the lawyers can achieve as well

as fails to disclose the actual result and net to the clients. The “offer” advertisement claims that

the net to the clients would be $140,000--if the clients accepted this offer--but this information is

not the same as disclosing what the actual net to the clients was (i.e., the reader is misled into

believing that the clients actually received $140,000 when the ad does not say that nor does the ad

disclose what the actual monetary result of this case was).

   12.         Similarly, I did not see any document relating to the webpage in Exhibit I during

my review of the TPIA Production. Therefore, Exhibit I was not submitted to the State Bar of

Texas during the period covered by my January 2020 TPIA request.

   13.         I also did not see any document relating to the email in Exhibit J during my review

of the TPIA Production. Therefore, Exhibit J was not submitted to the State Bar of Texas during

the period covered by my January 2020 TPIA request.

   14.         I declare under the penalty of perjury that the foregoing is true and correct.


Executed on this 29th day of July 2020 in Lincoln County, Maine.



                                      _ ___________________

                                      James M. McCormack




                                                 4
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 6 of 275




                          EXHIBIT A




                                  6
        Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 7 of 275




VIA EMAIL: Gene.Major@TexasBar.com

January 15, 2020

Mr. Gene Major, Director
Advertising Review Department
The State Bar of Texas
1414 Colorado Street
Austin, Texas 78701

Re: Texas Public Information Act Request for Advertising Review Department Records Relating to
Advertising Submissions/Applications of Beatriz Sosa-Morris and John Neuman of the Sosa-
Morris Newman law firm; and Michael Josephson and Andrew Dunlap of the Josephson Dunlap
law firm.

Dear Mr. Major:

Pursuant to the Texas Public Information Act (TPIA), I respectfully request a copy of all advertising
review applications (with the ad or written solicitation copy) filed by Beatriz Sosa-Morris (State
Bar No. 24076154) and John Neuman (State Bar No. 24083560) of the Sosa-Morris Newman
law firm; and Michael Josephson (State Bar No. 24014780) and Andrew Dunlap (State Bar No.
24078444) of the Josephson Dunlap law firm with the State Bar of Texas Advertising Review
Department since January 1, 2019 to the present. My request includes all filings, approvals,
disapprovals, non-filer notices, and all other correspondence, in whatever form (letter, email
or otherwise), between any of the four lawyers identified above and/or their law firms and the
Department during the same period. This request includes all correspondence from the Department
to any of these attorneys and/or their law firms regarding the firms’ advertising and written
solicitations during this time period.

Thank you for your kind attention to this request. Please let me know if there are any complications
or questions about this matter.

                                                Very truly yours,


                                                James M. McCormack


Cc: Mr. John Sirman, Esq., State Bar of Texas Counsel, via jsirman@texasbar.com
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 8 of 275




                          EXHIBIT B




                                  7
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 9 of 275




                                                       RESPONDENT'S NO. 001331
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 10 of 275




                                                                      RESPONDENT'S NO. 001332
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 11 of 275




                           EXHIBIT C




                                   8
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 12 of 275




                                                         RESPONDENT'S NO. 0042
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 13 of 275




                                                         RESPONDENT'S NO. 0043
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 14 of 275




                                                         RESPONDENT'S NO. 0044
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 15 of 275




                                                         RESPONDENT'S NO. 0045
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 16 of 275




                                                         RESPONDENT'S NO. 0046
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 17 of 275




                           EXHIBIT D




                                   9
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 18 of 275




                                                       RESPONDENT'S NO. 001315
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 19 of 275




                           EXHIBIT E




                                  10
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 20 of 275




                                                         RESPONDENT'S NO. 0036
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 21 of 275




                                                         RESPONDENT'S NO. 0037
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 22 of 275




                                                         RESPONDENT'S NO. 0038
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 23 of 275




                                                         RESPONDENT'S NO. 0039
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 24 of 275




                                                         RESPONDENT'S NO. 0040
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 25 of 275




                                                                          RESPONDENT'S NO. 0041
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 26 of 275




                           EXHIBIT F




                                  11
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 27 of 275




                                                         RESPONDENT'S NO. 0063
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 28 of 275




                                                         RESPONDENT'S NO. 0064
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 29 of 275




                                                         RESPONDENT'S NO. 0065
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 30 of 275




                                                         RESPONDENT'S NO. 0066
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 31 of 275




                                                         RESPONDENT'S NO. 0067
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 32 of 275




                                                         RESPONDENT'S NO. 0075
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 33 of 275




                                                         RESPONDENT'S NO. 0076
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 34 of 275




                                                         RESPONDENT'S NO. 0077
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 35 of 275




                                                         RESPONDENT'S NO. 0078
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 36 of 275




                                                         RESPONDENT'S NO. 0081
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 37 of 275




                                                         RESPONDENT'S NO. 0082
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 38 of 275




                                                        RESPONDENT'S NO. 00105
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 39 of 275




                                                        RESPONDENT'S NO. 00106
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 40 of 275




                                                        RESPONDENT'S NO. 00115
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 41 of 275




                                                        RESPONDENT'S NO. 00116
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 42 of 275




                                                        RESPONDENT'S NO. 00161
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 43 of 275




                                                        RESPONDENT'S NO. 00162
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 44 of 275




                                                        RESPONDENT'S NO. 00181
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 45 of 275




                                                        RESPONDENT'S NO. 00182
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 46 of 275




                                                        RESPONDENT'S NO. 00187
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 47 of 275




                                                        RESPONDENT'S NO. 00188
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 48 of 275




                                                        RESPONDENT'S NO. 00191
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 49 of 275




                                                        RESPONDENT'S NO. 00192
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 50 of 275




                                                        RESPONDENT'S NO. 00203
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 51 of 275




                                                        RESPONDENT'S NO. 00204
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 52 of 275




                                                        RESPONDENT'S NO. 00207
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 53 of 275




                                                        RESPONDENT'S NO. 00208
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 54 of 275




                                                        RESPONDENT'S NO. 00217
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 55 of 275




                                                        RESPONDENT'S NO. 00218
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 56 of 275




                                                        RESPONDENT'S NO. 00237
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 57 of 275




                                                        RESPONDENT'S NO. 00238
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 58 of 275




                                                        RESPONDENT'S NO. 00281
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 59 of 275




                                                        RESPONDENT'S NO. 00282
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 60 of 275




                                                        RESPONDENT'S NO. 00327
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 61 of 275




                                                        RESPONDENT'S NO. 00328
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 62 of 275




                                                        RESPONDENT'S NO. 00608
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 63 of 275




                                                        RESPONDENT'S NO. 00609
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 64 of 275




                                                        RESPONDENT'S NO. 00610
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 65 of 275




                                                        RESPONDENT'S NO. 00611
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 66 of 275




                                                        RESPONDENT'S NO. 00612
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 67 of 275




                                                        RESPONDENT'S NO. 00613
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 68 of 275




                                                        RESPONDENT'S NO. 00614
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 69 of 275




                                                        RESPONDENT'S NO. 00615
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 70 of 275



                          EXHIBIT H




                                  12
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 71 of 275




                                  14
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 72 of 275



                             EXHIBIT I




                                  15
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 73 of 275




                                  16
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 74 of 275



                           EXHIBIT J




                                  17
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 75 of 275




                                  18
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 76 of 275




                   EXHIBIT 2
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 77 of 275
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 78 of 275
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 79 of 275




                           EXHIBIT A




                                   4
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 80 of 275




                                   5
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 81 of 275




                           EXHIBIT B




                                   6
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 82 of 275




                                   7
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 83 of 275




                           EXHIBIT C




                                   8
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 84 of 275




                                   9
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 85 of 275




                           EXHIBIT D




                                  10
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 86 of 275




                                  11
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 87 of 275




                         EXHIBIT 3
   Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 88 of 275




                                     Declaration Of Chris Parker


        My name is Chris Parker. I currently work as a Pipeline Inspector for Cleveland Integrity

Services, Inc. (“CIS”). I have personal knowledge of the facts set forth herein.


        1.     On Wednesday March 18 at 1:11 p.m., I received a call on my cell phone from the

telephone number 1 (713) 659-0976. When I answered, a woman, whose name I did not hear,

advised me that she was either representing or with CIS, and that she wanted to discuss a lawsuit

with me. She wanted to make sure that I was receiving all of my overtime payments.


        2.     The caller then stated that she wanted to make sure that she had all of my contact

information correct, and then stated my address, email address and cell phone number, which were

all correct.


        3.     Based upon the caller’s representation that she represented or was with CIS and

that she knew all of my contact information, I assumed that she worked for CIS. So, I confirmed

that my contact information was accurate.


        4.     The caller then said she was going to send me a document, and stated that if mind,

could I review and sign the document. Further, she stated that if I had questions, she could put me

in touch with a representative.


        5.     The call lasted only a minute or two. Then, at 1:15 p.m., I received an email from

conversions@alertcommuncations.com, asking me to sign an agreement with Josephson Dunlap.

The email also had a hyperlink to e-sign the agreement.
  Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 89 of 275




(See Exhibit 1, email from Conversions@alertcommunications.com).


       6.      When I click the link I am prompted to sign a consent to sue form that states:


       SETTLEMENT CONSENT FORM – QUALITY INTEGRATED SERVICES

       1.      I hereby consent to make a claim against Quality Integrated Services and to
               pursue my claims of unpaid overtime during the time that I worked with the
               company.

       2.      I retain the law firms and attorneys at JOSEPHSON DUNLAP, LLP and
               BRUCKNER BURCH PLLC as my attorneys to prosecute and make
               decisions concerning my wage claims, the manner and method of
               conducting this litigation, the entering of an agreement with Plaintiffs'
               counsel concerning attorneys' fees and costs, and all other matters
               pertaining to this lawsuit.

       3.      I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and
               BRUCKNER BURCH PLLC to use this consent to file my claim in a
               separate lawsuit, class/collective action, or arbitration against Quality
               Integrated Services, if necessary.

       4.      I understand that, by filing this Consent Form, I will be bound by the
               Judgment of the Court or arbitrator on all issues in this case.

(See Exhibit 2, Screen Shots of the Link).
  Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 90 of 275




       7.      Quality Integrated Services (“QIS”), listed in the Consent Form, is actually my

prior employer. To my recollection, the caller did not mention QIS.


       8.      Prior to receiving the call from this person, I had not sought out the services of

Josephson Dunlap or Bruckner Burch. After receiving the email from this account, I responded

by advising the sender never to contact me again.


       9.      I declare under the penalty of perjury, that the foregoing is true and correct.




Executed on this    day of May, 2020




                                             .


Chris Parker
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 91 of 275




EXHIBIT 1: Email from Conversions@alertcommunications.com
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 92 of 275




             EXHIBIT 2: Screen Shots of the Link
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 93 of 275




                    EXHIBIT 4
  Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 94 of 275




                                   Declaration Of Joel Vestal

       My name is Joel Vestal. I currently work as an Inspector for Natural Energy Field Services,

(“NEFS”). I used to work as an Inspector for Applied Consultants, Inc. (“Applied Consultants”).

I have personal knowledge of the facts set forth herein.


       1.      On March 25, 2020, at 9:35pm Central Time I received an email with the subject

“Confidential QIS Unpaid Overtime Survey.” That email was from Josephson Dunlap LLP. It

asked me to answer a short survey to help the lawyers calculate the damages I am owed. It also

asked for information about my work history for the past three years to help the lawyers determine

if I am owed additional unpaid overtime. Exhibit A is a true and correct screenshot of the email I

received.
   Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 95 of 275




(Exhibit A, Email from Josephson Dunlap.)

        2.      I had never expressed interest in or heard of the QIS Settlement that the March 25,

2020 email referred to. I did not fill out the survey requested.

        3.       Shortly after receiving the email, I was called by someone who said they were a

lawyer from Houston and wanted to talk about the QIS Settlement. The caller told me that there

would be a settlement that would be paying out in a couple weeks. The caller also told asked

about me about the work I did for Applied Consultants and another company I had worked for. As

I currently recall, the gist of the conversation was that I was being wrongly paid on a day rate and

could claim unpaid overtime. I told the caller that I was happy with how I was paid. I did not

explicitly tell the caller not to call me again.

        4.       From the end of March 2019 until the end of April 2019, I received about ten phone

calls from individuals representing they were with the law firm of Josephson Dunlap. Each time,

the callers wanted to get information about the work I’ve done for various employers. Each time,

I told the callers that I did not want to get involved in a lawsuit with Applied Consultants or about

a day rate. As the calls continued, I began telling the caller that I did not want to be contacted any

more but still received calls after doing so.

        5.      I declare under the penalty of perjury that the foregoing is true and correct.



Executed on __________________________.




Joel Vestal
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 96 of 275




    EXHIBIT A: Email from Josephson Dunlap
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 97 of 275
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 98 of 275




                   EXHIBIT 5
  Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 99 of 275




                                 Declaration Of Harold Dutro

       My name is Harold Dutro. I used to work as an Inspector for Cleveland Integrity Services,




       1.      At some point two to three years ago, I received a letter asking me to sign up for a

settlement with my former employer BJ

recall receiving any money.

       2.      On November 11, 2019 at 2:17pm Central Time, I received an email with the

                       gy Partners, AKA Tulsa Inspection Resources, Pays 140K for Unpaid



It asked me to contact them immediately if I or my friends had worked for Cypress in past three

years. I worked for Cypress earlier in my career but I did not contact the law firm. Attached as

Exhibit A is a true and correct copy of a screenshot of the November 11, 2019 email that I received.
  Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 100 of 275




(See Exhibit A, November 11, 2019 email from Andrew Dunlap.)

       3.      Attached to the November 11, 2019 email identified in Exhibit A was a document

                                                                   . Exhibit B is a true and correct

copy of that attachment.

       4.      Between November 11, 2019 and late March or early April 2020, I received four

phone calls from someone identifying themselves as a representative of the law firm Josephson

Dunlap.

       5.      In the first phone call, I was asked for information about the work I did for my

previous and current employers, and how I was paid.        I gave them the dates that I worked for

various companies and asked if there was a lawsuit or a settlement, but did not get a straight

answer. I recall the caller mentioning that the time period I worked for QIS was outside the time

frame that I could be involved in a lawsuit or get a settlement. During the call, I was told that I

their client. I told the caller that I did not hire them, and the caller responded that I did through

the BJ Inspection Settlement. This confused me. I do not believe joining a settlement hires the

lawyer for anything else but that specific settlement. I told the caller that I did not want anything

to do with them or have my name associated with any lawsuits.

       6.      I received two more calls from representatives of Josephson Dunlap before March

24, 2020. Each time I was again asked about the work I did for previous and current employers.

Each time, I told the caller I did not want anything to do with them or have my name associated

with any lawsuits.

       7.      On March 24, 2020 at 3:45pm CT, I received an email received an email with the



email was from Michael Josephson from the law firm Josephson Dunlap. The email told me that
  Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 101 of 275




that there was an attachment with information about the settlement. It also told me that I would

be receiving an email with questions about my work

                                                                         Attached as Exhibit C is a

true and correct copy of a screenshot of the March 24, 2020 email that I received.




(See Exhibit C, March 24, 2020 email from Michael Josephson.)

       8.      Attached to the March 24, 2020 email identified in Exhibit C was a document



       9.      I do not remember receiving anything about a QIS Settlement prior to that March

24, 2020 email or signing anything about a QIS Settlement.

       10.     Shortly after receiving the March 24, 2020, I received the last of the four calls from

Josephson Dunlap. I had previously talked to a family member who is a lawyer about these phone

calls and emails. That family member said I could get them to stop by telling the caller I would
  Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 102 of 275




sue for harassment. On this call, I told the Josephson Dunlap law firm representative that, if I was

called again, I would sue for harassment.

       11.     I have not received a communication since that fourth phone call.

       12.     I declare under the penalty of perjury that the foregoing is true and correct.




Executed on                          .




Harold Dutro
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 103 of 275




EXHIBIT A: November 11, 2019 Email from Andrew
                  Dunlap
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 104 of 275




 Exhibit B:
 Offer of Judgment
                            2019 Email
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 105 of 275
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 106 of 275
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 107 of 275
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 108 of 275




 EXHIBIT C: March 24, 2020 Email from Michael
                Josephson
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 109 of 275




 Exhibit D:
                    March 24, 2020 Email
              Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 110 of 275
                             QIS SETTLEMENT FACTS—ATTORNEY COMMUNICATION
Thank you for participating in the QIS Unpaid Overtime Settlement. We have spoken with over 2,000 current and former QIS
inspectors. Based on these conversations, we wanted to provide a short summary of the frequently asked questions. If you would
like more information, please call 888-992-2990, text 713-352-1100 or email info@mybackwages.com. All communications with our
law firm are strictly confidential.
Why was QIS sued and what did they do wrong?
QIS was sued for failing to pay its inspectors (Welding, NACE, Coating, Utility, Safety, and Chief) overtime as required by law – the
Fair Labor Standards Act and state laws. Instead of paying overtime, QIS paid everyone a day rate (or straight time) and no
overtime, regardless of the hours worked each week. We say this pay practice violates federal and state overtime requirements
because the law requires overtime when you work than 40 hours a week regardless of whether you agreed to be paid a day rate or
straight time. In other words, NO company has the right to force you to contract around the overtime laws.
Who is covered by the settlement?
QIS employed over 3,000 inspectors within the past 3 years. Those workers are intended to be covered by the settlement. If you
worked for QIS and were paid a day rate or straight time for overtime, you are likely part of the settlement.
How long until the inspectors get paid?
QIS is required to put the entire settlement amount into an escrow account in March of 2020. The process to get the settlement
approved by the Courts has already begun. It is anticipated that all settlement class members will receive checks in the mail by the
end of the year. Because checks are being mailed, it is important to communicate with our firm, Josephson Dunlap, and keep all of
your contact information up to date.
What does it cost to bring an unpaid overtime claim?
All consultations are 100% free. There are no up front costs to you. If you recover, we recover. We advance all costs, our time
and effort to help our clients recover unpaid overtime. The only way we make any money is if you make a recovery. If there isn’t a
recovery, you will not be liable for our fees or expenses.
How much time is there to make a claim for overtime?
You typically have up to 3 years to make a claim, but the longer you wait, the less overtime you may recover. For example, if you
made a claim on 3/23/20, you would be able to go back to 3/23/17. Time is of the essence because every week you wait is a week
of wages you can’t recover. Don’t forfeit your rights. Take action now.
Do other inspection companies and operators owe me overtime?
If you worked as an inspector (any type of inspector) and were paid a day rate or straight time for overtime at any time in the past 3
years, you have a claim for unpaid overtime. Other companies who have paid or will pay unpaid overtime to inspectors include:

◦ Cleveland Integrity ◦ Tulsa/Cypress ◦ Onshore ◦Applied ◦ Enbridge ◦Acuren ◦ Intertek ◦ Liberty ◦ SMS ◦
Frontier (FIS) ◦ Kinder Morgan ◦ Enterprise ◦ TransCanada ◦ ONE Ok ◦ Energy Transfer ◦ Avery Pipeline ◦
Kestrel ◦ Plains ◦ Williams ◦ TC Energy ◦EQT ◦ Antero ◦ Phillips 66 ◦ Conoco ◦ DCP Midstream ◦
If you worked for these companies, you must act quickly to preserve your valuable claim. Companies that aren’t paying overtime as
required by law are breaking the rules.


             **Additional Questions—Call 888-992-2990, Text 713-352-1100 or Email info@mybackwages.com**
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 111 of 275




                          EXHIBIT 6
Case Case 2:19-cv-01080-WSS-LPL
     9:07-cv-80829-KLR           Document
                        Document 147      174-2
                                     Entered     FiledDocket
                                             on FLSD  07/31/20  Page 112Page
                                                             12/30/2008  of 275
                                                                              1 of 26
Case Case 2:19-cv-01080-WSS-LPL
     9:07-cv-80829-KLR           Document
                        Document 147      174-2
                                     Entered     FiledDocket
                                             on FLSD  07/31/20  Page 113Page
                                                             12/30/2008  of 275
                                                                              2 of 26
Case Case 2:19-cv-01080-WSS-LPL
     9:07-cv-80829-KLR           Document
                        Document 147      174-2
                                     Entered     FiledDocket
                                             on FLSD  07/31/20  Page 114Page
                                                             12/30/2008  of 275
                                                                              3 of 26
Case Case 2:19-cv-01080-WSS-LPL
     9:07-cv-80829-KLR           Document
                        Document 147      174-2
                                     Entered     FiledDocket
                                             on FLSD  07/31/20  Page 115Page
                                                             12/30/2008  of 275
                                                                              4 of 26
Case Case 2:19-cv-01080-WSS-LPL
     9:07-cv-80829-KLR           Document
                        Document 147      174-2
                                     Entered     FiledDocket
                                             on FLSD  07/31/20  Page 116Page
                                                             12/30/2008  of 275
                                                                              5 of 26
Case Case 2:19-cv-01080-WSS-LPL
     9:07-cv-80829-KLR           Document
                        Document 147      174-2
                                     Entered     FiledDocket
                                             on FLSD  07/31/20  Page 117Page
                                                             12/30/2008  of 275
                                                                              6 of 26
Case Case 2:19-cv-01080-WSS-LPL
     9:07-cv-80829-KLR           Document
                        Document 147      174-2
                                     Entered     FiledDocket
                                             on FLSD  07/31/20  Page 118Page
                                                             12/30/2008  of 275
                                                                              7 of 26
Case Case 2:19-cv-01080-WSS-LPL
     9:07-cv-80829-KLR           Document
                        Document 147      174-2
                                     Entered     FiledDocket
                                             on FLSD  07/31/20  Page 119Page
                                                             12/30/2008  of 275
                                                                              8 of 26
Case Case 2:19-cv-01080-WSS-LPL
     9:07-cv-80829-KLR           Document
                        Document 147      174-2
                                     Entered     FiledDocket
                                             on FLSD  07/31/20  Page 120Page
                                                             12/30/2008  of 275
                                                                              9 of 26
     Case 2:19-cv-01080-WSS-LPL
Case 9:07-cv-80829-KLR            Document
                        Document 147        174-2
                                      Entered      FiledDocket
                                              on FLSD    07/31/20  Page 121Page
                                                               12/30/2008   of 275
                                                                                 10 of 26
     Case 2:19-cv-01080-WSS-LPL
Case 9:07-cv-80829-KLR            Document
                        Document 147        174-2
                                      Entered      FiledDocket
                                              on FLSD    07/31/20  Page 122Page
                                                               12/30/2008   of 275
                                                                                 11 of 26
     Case 2:19-cv-01080-WSS-LPL
Case 9:07-cv-80829-KLR            Document
                        Document 147        174-2
                                      Entered      FiledDocket
                                              on FLSD    07/31/20  Page 123Page
                                                               12/30/2008   of 275
                                                                                 12 of 26
     Case 2:19-cv-01080-WSS-LPL
Case 9:07-cv-80829-KLR            Document
                        Document 147        174-2
                                      Entered      FiledDocket
                                              on FLSD    07/31/20  Page 124Page
                                                               12/30/2008   of 275
                                                                                 13 of 26
     Case 2:19-cv-01080-WSS-LPL
Case 9:07-cv-80829-KLR            Document
                        Document 147        174-2
                                      Entered      FiledDocket
                                              on FLSD    07/31/20  Page 125Page
                                                               12/30/2008   of 275
                                                                                 14 of 26
     Case 2:19-cv-01080-WSS-LPL
Case 9:07-cv-80829-KLR            Document
                        Document 147        174-2
                                      Entered      FiledDocket
                                              on FLSD    07/31/20  Page 126Page
                                                               12/30/2008   of 275
                                                                                 15 of 26
     Case 2:19-cv-01080-WSS-LPL
Case 9:07-cv-80829-KLR            Document
                        Document 147        174-2
                                      Entered      FiledDocket
                                              on FLSD    07/31/20  Page 127Page
                                                               12/30/2008   of 275
                                                                                 16 of 26
     Case 2:19-cv-01080-WSS-LPL
Case 9:07-cv-80829-KLR            Document
                        Document 147        174-2
                                      Entered      FiledDocket
                                              on FLSD    07/31/20  Page 128Page
                                                               12/30/2008   of 275
                                                                                 17 of 26
     Case 2:19-cv-01080-WSS-LPL
Case 9:07-cv-80829-KLR            Document
                        Document 147        174-2
                                      Entered      FiledDocket
                                              on FLSD    07/31/20  Page 129Page
                                                               12/30/2008   of 275
                                                                                 18 of 26
     Case 2:19-cv-01080-WSS-LPL
Case 9:07-cv-80829-KLR            Document
                        Document 147        174-2
                                      Entered      FiledDocket
                                              on FLSD    07/31/20  Page 130Page
                                                               12/30/2008   of 275
                                                                                 19 of 26
     Case 2:19-cv-01080-WSS-LPL
Case 9:07-cv-80829-KLR            Document
                        Document 147        174-2
                                      Entered      FiledDocket
                                              on FLSD    07/31/20  Page 131Page
                                                               12/30/2008   of 275
                                                                                 20 of 26
     Case 2:19-cv-01080-WSS-LPL
Case 9:07-cv-80829-KLR            Document
                        Document 147        174-2
                                      Entered      FiledDocket
                                              on FLSD    07/31/20  Page 132Page
                                                               12/30/2008   of 275
                                                                                 21 of 26
     Case 2:19-cv-01080-WSS-LPL
Case 9:07-cv-80829-KLR            Document
                        Document 147        174-2
                                      Entered      FiledDocket
                                              on FLSD    07/31/20  Page 133Page
                                                               12/30/2008   of 275
                                                                                 22 of 26
     Case 2:19-cv-01080-WSS-LPL
Case 9:07-cv-80829-KLR            Document
                        Document 147        174-2
                                      Entered      FiledDocket
                                              on FLSD    07/31/20  Page 134Page
                                                               12/30/2008   of 275
                                                                                 23 of 26
     Case 2:19-cv-01080-WSS-LPL
Case 9:07-cv-80829-KLR            Document
                        Document 147        174-2
                                      Entered      FiledDocket
                                              on FLSD    07/31/20  Page 135Page
                                                               12/30/2008   of 275
                                                                                 24 of 26
     Case 2:19-cv-01080-WSS-LPL
Case 9:07-cv-80829-KLR            Document
                        Document 147        174-2
                                      Entered      FiledDocket
                                              on FLSD    07/31/20  Page 136Page
                                                               12/30/2008   of 275
                                                                                 25 of 26
     Case 2:19-cv-01080-WSS-LPL
Case 9:07-cv-80829-KLR            Document
                        Document 147        174-2
                                      Entered      FiledDocket
                                              on FLSD    07/31/20  Page 137Page
                                                               12/30/2008   of 275
                                                                                 26 of 26
CaseCase  2:19-cv-01080-WSS-LPL
     9:07-cv-80829-KLR   Document Document 174-2
                                  155 Entered     Filed Docket
                                              on FLSD   07/31/20  Page 138 Page
                                                               02/03/2009  of 2751 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 07-80829-CIV-RYSKAMP/VITUNAC

  DONALD HAMM,
  ELLIOT COOK,
  RONALD SIMMS,
  MARK WAGNER,
  MARTHA HARRIS, and
  TIMOTHY BRIDGES,
  individually and on behalf
  of persons similarly situated,
          Plaintiffs,
  v.

  TBC CORPORATION,
  a Delaware corporation, and
  TIRE KINGDOM, INC.,
  a Florida corporation,
          Defendants.
  _____________________________________________/

               ORDER ADOPTING THE REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon the report and recommendation of Magistrate

  Judge Ann E. Vitunac [DE 147] entered on December 30, 2008. Pending before Judge Vitunac

  was defendants’ motion for sanctions [DE 58]. Judge Vitunac held a hearing on July 31, 2008.

  Plaintiffs’ objected to the report [DE 151] on January 21, 2009.

         While plaintiffs agreed to some of Judge Vitunac’s recommendations, they did object to

  others arguing that they were too broad in scope. Specifically, Judge Vitunac recommended that

  The Shavitz Law Group withdraw as counsel for any current or future opt-in plaintiff who did not

  work with any of the named plaintiffs. Judge Vitunac recommended that this Court bar The

  Shavitz Law Group from collecting any fees or costs for work preformed in representing those

  individuals. The Shavitz Law Group agrees with Judge Vitunac with respect to any current opt-
CaseCase  2:19-cv-01080-WSS-LPL
     9:07-cv-80829-KLR   Document Document 174-2
                                  155 Entered     Filed Docket
                                              on FLSD   07/31/20  Page 139 Page
                                                               02/03/2009  of 2752 of 3




  in plaintiffs, but argues that it should not be barred from representing any future opt-in plaintiffs,

  regardless of whether the future opt-in plaintiff worked with a named plaintiff. This Court

  disagrees. The report and recommendation achieves two purposes: first, ensuring that counsel

  acts ethically in this litigation and second, sanctioning The Shavitz Law Group for unethically

  soliciting clients. Part of that sanction includes barring The Shavitz Law Group from

  representing any future opt-in client not directly associated with the named plaintiffs.

         This Court would also note that, according to the Administrative Office of the United

  States Courts, for the past five years the Southern District of Florida has averaged 28.7% of all

  FLSA cases filed in the United States. This would cause one to wonder if the employers in the

  Southern District are willfully ignoring the FLSA. The more logical conclusion is that FLSA

  cases are heavily weighted in favor of the plaintiff. Most cases are filed against small businesses

  which quickly realize that it is cheaper to pay a small claim and the plaintiff’s attorney’s fee than

  it is to defend the claims. Very few FLSA cases go to trial. It is clear that the volume of cases in

  the Southern District is attorney-driven. This Court would note further that in the past five years

  the Shatvitz Law Group has filed 1437 cases in the Southern District of Florida which represents

  23% of all cases filed in this district. These figures lead credence to the factual findings of the

  Magistrate Judge.

         This Court has read and considered all of the above submissions in light of the record.

  Accordingly, it is hereby,

         ORDERED AND ADJUDGED that:

         (1)     The Report of Magistrate Judge Vitunac [DE 147] be, and the same hereby is,

  RATIFIED, AFFIRMED and APPROVED in its entirety;


                                               Page -2-
CaseCase  2:19-cv-01080-WSS-LPL
     9:07-cv-80829-KLR   Document Document 174-2
                                  155 Entered     Filed Docket
                                              on FLSD   07/31/20  Page 140 Page
                                                               02/03/2009  of 2753 of 3




          (2)     Defendants’ motion for sanctions [DE 58] is GRANTED in the following

                  respects;

                  (A)      The Shavitz Law Group is hereby barred from representing any individual,

                           including any current opt-in plaintiff, who did not work with any of the

                           named plaintiffs in this action: Donald Hamm, Elliot Cook, Ronald

                           Simms, mark Wagner, Martha Harris, and Timothy Bridges;

                  (B)      The Shavitz Law Group is barred from collecting any fees or costs for

                           work preformed in representing any individual, including any current opt-

                           in plaintiff, who did not work with any of the named plaintiffs in this

                           action;

                  (C)      The Shavitz Law Group is ordered to formulate and implement a formal

                           written policy on solicitation to inform and govern the conduct of all

                           Shavitz Law Group attorney and non-attorney staff;

                  (D)      A copy of this Order, and Judge Vitunac’s report and recommendation,

                           will be forwarded to the Florida Bar for possible further action; and

                  (E)      The Shavitz Law Group is ordered to reimburse defendants for all

                           reasonable fees and costs incurred in bringing and prosecuting the motion.

          DONE AND ORDERED in Chambers at West Palm Beach, Florida, this 3 day of

  February, 2009.

                                                    /s/ Kenneth L. Ryskamp
                                                  KENNETH L. RYSKAMP
                                                  UNITED STATES DISTRICT JUDGE
  Copies provided:
  All counsel of record
  Magistrate Judge Ann E. Vitunac


                                               Page -3-
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 141 of 275




                          EXHIBIT 7
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 142 of 275
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 143 of 275




                    EXHIBIT 8
         Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 144 of 275




                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF TENNESSEE
                                          NASHVILLE DIVISION

      MICHAEL J. BECKER, individually and on
      behalf of others similarly situated

                   Plaintiff,                           Civil Action No. 3:20-cv-00285
         v.

      DELEK US ENERGY, INC.,                            Judge Waverly D. Crenshaw
                                                        Magistrate Judge Alistair Newbern

                   Defendant.



                                          Declaration of Sharon Moyer

           1.            My name is Sharon Moyer. I am over 18 years of age and competent in all respects

      to make this declaration pursuant to 28 U.S.C. § 1746. I have personal knowledge of the facts in

      this declaration; can testify to their accuracy; and make this statement voluntarily.

           2.            I am Vice President and Chief Human Resources Officer for Cypress

      Environmental Partners, LP. I am a duly-authorized custodian of personnel records for its

      affiliated entities, including Cypress Environmental Management – TIR, LLC, formerly known as

      Cypress Energy Management – TIR, LLC (“Cypress”), which employs inspectors who staff

      projects providing third-party inspection services.

           3.            Cypress’ principal place of business is in Tulsa, Oklahoma.          It maintains all

      personnel files, documents related to payroll and compensation, and human resources documents

      at its corporate headquarters in Tulsa, Oklahoma. All witnesses who can authenticate these

      documents or testify as to payroll or human resources functions are also located in the Tulsa office.

           4.            Delek US Energy, Inc. (“Delek”) contracted for inspection services with field

DM_US 168815319-1.106804.0023



         Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 2 of 34 PageID #: 154
         Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 145 of 275




      staffing provided by Cypress. Delek pays a stipulated rate to compensate for those services; that

      rate is an all-inclusive rate including overhead, profit, equipment, material, salary, benefits, and all

      applicable taxes and withholdings under federal and state law, which includes contributions under

      the Federal Insurance Contribution Act and Federal Unemployment Tax Act. Cypress, in turn,

      uses these monies to pay its personnel assigned to the specific customer project in the manner that

      it determines.

                                   Employment of Michael Jordan Becker

           5.            I understand that Plaintiff Michael Jordan Becker (“Becker”) alleges in this lawsuit

      that he worked exclusively for Delek as an electrical inspector from approximately August 2018

      until December 2018. Becker was actually employed by Cypress and assigned to provide services

      on its behalf to Delek from September 16, 2018 until October 26, 2018.

           6.            Attached as Exhibit A1 is Becker’s Employment Agreement with Cypress, which

      Becker acknowledges is a condition of employment with Cypress.

           7.            In his Employment Agreement, Becker further acknowledges that he “understands

      that employment is based on a specific project to be performed for a designated customer.” Ex.

      A1, at ¶ 2.

           8.            Becker’s Employment Agreement includes an agreement that “any dispute,

      controversy or claim arising out of or related to in any way to the parties’ employment relationship

      or termination of that relationship, including this Employment Agreement or any breach of this

      agreement, shall be submitted to and decided by binding arbitration in Tulsa, Tulsa County,

      Oklahoma.” Ex. A1, at ¶ 5. Becker agreed that such arbitrations “shall be administered under the

      laws of the American Arbitration Association in accordance with American Arbitration

      Association Employment Arbitration Rules and Mediation Procedures in effect at the time


DM_US 168815319-1.106804.0023



         Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 3 of 34 PageID #: 155
         Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 146 of 275




      arbitration is commenced.” Id.

           9.            In his Employment Agreement, Becker also agreed that there will be no class

      actions, collective actions, or representative actions. Ex. A1, at ¶ 6.

           10.           Becker has signed other documents acknowledging that he was employed by

      Cypress. These include:

                 •   Exhibit A2 (Acknowledgment of Cypress’ Anti-Alcohol Misuse Prevention Plan);
                 •   Exhibit A3 (Acknowledgment of Cypress’ Safety Training);
                 •   Exhibit A4 (Consent to Cypress’ Procurement of Motor Vehicle Reports);
                 •   Exhibit A5 (Consent to Cypress’ Electronic Distribution of Employee Benefits
                     Information).

           11.           Cypress determined Becker’s salary. This salary was set to comply with the Fair

      Labor Standards Act (“FLSA”) requirements for the salary status exemption set forth in 29 C.F.R.

      § 541.604(b).

           12.           Confirming that Cypress determined Becker’s salary is his Inspector Pay Offer,

      attached as Exhibit A6.       Becker’s Pay Offer Letter specifically notifies Becker that he will be

      performing work for Cypress’s client “Delek Logistics Partners, LP” at the “BSH Project.”

           13.           Cypress determined that Becker’s duties and pay qualified him for an exemption

      from the overtime requirements of the FLSA. Specifically, it determined that Becker’s job and

      salary qualified him for the administrative exemption under 29 U.S.C. § 213.

           14.           Cypress paid Becker’s salary as set forth in Becker’s Inspector Pay Offer, totaling

      $11,900.00 in gross salary for the six weeks assigned to Delek. Attached as Exhibit A7 are

      Becker’s paystubs from Cypress during the period he was assigned to Delek.

           15.           Confirming that Cypress paid Becker’s salary is Becker’s IRS W-2 tax form

      (attached as Exhibit A8) showing that Cypress paid Becker’s wages for working as a Cypress

      employee in 2018. Cypress remitted all corresponding payroll taxes to the relevant federal and

DM_US 168815319-1.106804.0023



         Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 4 of 34 PageID #: 156
         Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 147 of 275




      state governments under Cypress’ own Federal Employer Identification Number.

           16.           The records attached to this Declaration were made at or near the time of the events

      they record, were made by or from information transmitted by a person with knowledge of the

      events they record, and were kept in the ordinary course of business. It was the regular practice of

      the business to make such records.

           17.           I declare under the penalty of perjury, that the foregoing is true and correct.



                                                [PAGE BREAK]




DM_US 168815319-1.106804.0023



         Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 5 of 34 PageID #: 157
         Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 148 of 275




      Executed on this 9th day of July, 2020




      Sharon Moyer




DM_US 168815319-1.106804.0023



         Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 6 of 34 PageID #: 158
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 149 of 275




                   EXHIBIT A1




Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 7 of 34 PageID #: 159
DocuSign Envelope ID: 493F289E-D964-47F8-8E6B-BA11947E9B95
                 Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 150 of 275


                                                  EMPLOYMENT AGREEMENT

                                            Cypress Energy Management-TIR, LLC


            THIS AGREEMENT between Cypress Energy Management-TIR, LLC hereafter referred to as

                              Michael       J Becker
            “Employer”, and, _________________________________ hereinafter referred to as “Employee”.

                                                             RECITALS

            WHEREAS, Employee has requested to become employed by the Employer, and

            WHEREAS, the Employee understands and agrees that without the execution of this Employment
            Agreement the undersigned Employee would not have been hired by the Employer, and

            WHEREAS, the Employer agrees to hire the Employee according to the terms and conditions
            contained in this Employment Agreement.

            The parties hereby mutually agree as follows:

            1.       The Employer hereby engages the Employee and the Employee accepts the term of
                     employment according to the terms and conditions contained in this Employment
                     Agreement.

            2.       The Employee understands that employment is based on a specific project to be performed
                     for a designated customer. Any concern or claim arising out of the working relationship must
                     be reported to and addressed directly with Cypress Energy Management – TIR, LLC. The
                     Employee shall not make any complaints, allegations, or take any action against a customer
                     or contact a customer regarding any of the foregoing without first contacting Cypress Energy
                     Management – TIR, LLC and providing Cypress Energy Management – TIR, LLC a
                     reasonable opportunity to resolve the matter. Maintaining a good working relationship with
                     the customer is critical to the company’s success and the employee’s opportunity for
                     employment.

            3.       The Employee shall be engaged on an employment term of day-to-day and this Employment
                     Agreement shall therefore be designated as being able to be terminated by either party at
                     any time. However, the parties shall have the right to attach an addendum to this agreement
                     to state a specific length of the employment term provided that this addendum must be
                     executed by both of the parties and dated. In the event both parties do not execute this
                     addendum, it shall be unenforceable and deemed a nullity. The Employment Agreement
                     shall apply for any and all future employment relationships between the parties unless this
                     Employment Agreement is terminated by the mutual written consent of the parties.
                     Therefore, this agreement shall be deemed a continuing Employment Agreement to apply at
                     anytime the Employee is engaged by the Employer in the future. Furthermore, the parties
                     agree that should the Employee be released from a project or for any other work being
                     performed by the Employee for any unprofessional conduct to include, but not be limited to,
                     positive drug or alcohol test or leaving before completion of a project, the Employee shall not
                     be entitled to any travel and mileage pay from the Employer.

            4.       This Employment Agreement is terminable at will by the Employer with or without cause and
                     for any reason by the Employer. Further, the termination of the Employee by the Employer

                                                                                                    8/1/2018


                 Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 8 of 34 PageID #: 160
DocuSign Envelope ID: 493F289E-D964-47F8-8E6B-BA11947E9B95
                 Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 151 of 275


            Employment Agreement
            Cypress Energy Management-TIR, LLC
            Page 2 of 3

                     with or without cause also terminates all of the company’s obligations under the terms of this
                     Employment Agreement. There is specifically no express or implied covenant of fair dealing
                     contained in this agreement. That the Employee understands and agrees that without the
                     Employer being able to terminate the Employee at any time, the Employer would not have
                     hired the Employee.

            5.       The parties agree that any dispute, controversy or claim arising out of or related to in any
                     way to the parties' employment relationship or termination of that relationship, including this
                     Employment Agreement or any breach of this agreement, shall be submitted to and decided
                     by binding arbitration in Tulsa, Tulsa County, Oklahoma. Arbitration shall be administered
                     under the laws of the American Arbitration Association in accordance with American
                     Arbitration Association Employment Arbitration Rules and Mediation Procedures in effect at
                     the time the arbitration is commenced. The rules are available online at adr.org/employment.
                     You may also call the American Arbitration Association at 800-778-7879 if there are
                     questions about the arbitration process.

            6.       Employee and Employer expressly intend and agree that: (a) class action, collective action
                     and representative action procedures shall not be asserted, nor will they apply, in any
                     arbitration pursuant to this Employment Agreement; (b) each will not assert class action or
                     representative action claims against the other in arbitration or otherwise; and (c) Employee
                     and Employer shall only submit their own, individual claims in arbitration and will not seek to
                     represent the interests of any other person. Further, Employee and Employer expressly
                     intend and agree that any claims by the Employee will not be joined, consolidated or heard
                     together with claims of any other employee. The validity and effect of this paragraph shall be
                     determined exclusively by federal district or state district court of competent jurisdiction
                     situated in Tulsa County, Oklahoma and not by an arbitrator.

            7.       The protection of confidential business and trade secrets is vital to the interests and the
                     success of Employer and its clients. Employees, who improperly use or disclose trade
                     secrets or confidential business information, will be subject to disciplinary action, up to and
                     including termination of employment and appropriate legal action. Further, the Employee
                     consents to the right of the Employer to restrain the Employee from interfering with the
                     Employer’s business and the unauthorized release of any trade secrets or confidential
                     business information.

            8.       Employee agrees that compliance with Company policies and procedures are expected and
                     required as a condition of employment. This includes abiding by all published policies,
                     including those in the current Employee Handbook. All changes to Company policies will be
                     communicated through official notices and revised information may supersede, modify, or
                     eliminate existing policies. Employee is responsible for remaining knowledgeable with and
                     abiding by the contents of this handbook and all other publicized Company policies and
                     procedures.

            9.       The Employee shall carry auto insurance at the Employee’s expense on any personal
                     vehicle being utilized in the performance of work under this agreement. In the event of a
                     work related accident, the Employee’s insurance provider will have first responsibility for the
                     settlement of any damages. Furthermore, all work related vehicle accidents shall be reported
                     to Employer within 24 hours of occurrence.

                                                                                                    8/1/2018


                 Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 9 of 34 PageID #: 161
DocuSign Envelope ID: 493F289E-D964-47F8-8E6B-BA11947E9B95
               Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 152 of 275


            Employment Agreement
            Cypress Energy Management-TIR, LLC
            Page 3 of 3


            10.      If the Employee is involved in an accident or safety related incident, the Employee shall
                     notify the Employer immediately, or in all events, within 24 hours of such occurrence.
                     Furthermore, safety in the work place is considered to be a prime concern of the Employer,
                     and an employee who exhibits unsafe or reckless conduct in the work place, or knowingly
                     violates the safety rules of Employer or its clients, is subject to disciplinary action including
                     termination of employment.

            11.      This Employment Agreement sets forth the entire agreement between the parties. This
                     agreement can only be modified in writing executed by the party against whom enforcement
                     is sought. Further, any prior agreements, whether oral or written, concerning the employment
                     of the Employee are hereby merged into this written agreement.

            12.      If any of the terms and conditions of this Employment Agreement are found to be
                     unenforceable, illegal or contrary to public policy, then this agreement remains in full force
                     and effect, except for such unenforceable terms and conditions of this agreement.

            13.      This agreement shall be binding upon the parties, their personal representatives, successors
                     and assigns.

            14.      The use of petty cash advances, travel advances, company credit cards, or company
                     property by the Employee for personal use is discouraged. However where company monies
                     or property have been used for personal expenses or purchases, the Employee hereby
                     expressly authorizes Employer to deduct the full amount from Employee’s salary as
                     reimbursement.

            15.      The Employer, for use in the performance of work assignments, may from time to time issue
                     the Employee miscellaneous tools and equipment. The Employee hereby acknowledges that
                     Employee is responsible for said equipment and barring damage during the performance of
                     work, theft by others, or damages or losses due to accidents or acts of God, will be held
                     responsible for the return of this equipment to Employer. The Employee hereby expressly
                     authorizes the Employer to withhold Employee’s final salary in the event Employee fails to
                     return and/or account for any Employer owned equipment previously issued to Employee.

            16.      In the event the employee is paid travel time and mileage for mobilization and de-
                     mobilization to the job site and is released for just cause and fails to complete the
                     assignment the employee will forfeit all travel time and mileage that he/she has been paid.



                                                                                

            EMPLOYEE SIGNATURE                                               DATE


                                                                                  

            EMPLOYER SIGNATURE                                               DATE

                                                                                                      8/1/2018


               Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 10 of 34 PageID #: 162
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 153 of 275




                   EXHIBIT A2




Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 11 of 34 PageID #: 163
DocuSign Envelope ID: 493F289E-D964-47F8-8E6B-BA11947E9B95
               Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 154 of 275




            Acknowledgement of Anti-Alcohol Misuse Prevention Plan
            I acknowledge, by signing this form that I have received the Cypress Energy Management - TIR,
            LLC (“the Company”) Anti-Drug and Alcohol Misuse Prevention Plan (“the Plan”) effective
            1/4/2016. I also acknowledge, by signing this form, that my full compliance with the Plan, and
            other DOT drug and alcohol regulation requirements are a condition of my initial and continued
            employment with Cypress Energy Management - TIR, LLC. I understand and agree that I may be
            discharged or otherwise disciplined for any drug and/or alcohol violation, committed by me, as
            explained in the Plan, and in other DOT drug and alcohol regulatory requirements outlined by
            the Department of Transportation (DOT) and Pipeline & Hazardous Materials Safety
            Administration (PHMSA) which may not be included in the Plan.

            Acknowledgement of Drug and Alcohol Contraband Policy-Attachment 1
            I also acknowledge, by signing this form, that I have received the Cypress Energy Management -
            TIR, LLC Drug and Alcohol Contraband Policy (“the Policy”) effective 3/01/2017. By signing this
            form, I agree that my full compliance with the Policy and other client specific requirements are
            a condition of my initial and continued employment with the Company. I understand and agree
            that I may be discharged or otherwise disciplined for any drug and/or alcohol violation
            committed by me, as explained in the Alcohol, Drug and Contraband Client-Required Policy.

            Consent and authorization for disclosure to clients of CYPRESS ENERGY
            MANAGEMENT-TIR, LLC of alcohol and drug test results and related information
            I further acknowledge, by signing this form, my consent to the disclosure by the Company and
            its agents, including, but not limited to, any collecting and testing agencies, of the DOT and
            Non-DOT test results to clients of Cypress Energy Management-TIR, LLC and its authorized
            agents, assigns, or representatives.



            First:   Michael                           MI:   J   Last:   Becker




                                                                                     

            EMPLOYEE SIGNATURE                                                    DATE




            CONSENT TO DISCLOSE & ACKNOWLEDGEMENT OF DRUG AND ALCOHOL PLANS                          5/2017
               Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 12 of 34 PageID #: 164
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 155 of 275




                   EXHIBIT A3




Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 13 of 34 PageID #: 165
DocuSign Envelope ID: 493F289E-D964-47F8-8E6B-BA11947E9B95
                      Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 156 of 275


                                                        Cypress EHS Orientation
                                                 SAFETY TRAINING ACKNOWLEDGEMENT
         I, the undersigned, certify that I have completed the basic safety orientation and understand the
         expectations contained within. I understand that this is a Safety orientation and that the Cypress EHS
         Manual may cover additional Safety policies in more detail and that I have access to the Cypress EHS Manual.
         I also understand that in the future, additional policies may be instituted that may affect the manner in
         which I perform my job, and that I will be notified of any of those changes if they occur. I agree to abide by
         these and any future policies that may be established.

         EMPLOYEE SIGNATURE: _____________________________________________

                             Michael       J Becker
         EMPLOYEE NAME: ____________________________________________
                                                                    (Print)


                   
         DATE ______________________________

         Summary of training topics:
                  ¾     Emergency Action Plan
                  ¾     Short Service Employee
                  ¾     Behavior Based Safety
                  ¾     Stop Work Authority
                  ¾     Personal protective equipment
                  ¾     Hearing protection
                  ¾     Employee safety handbook
                  ¾     JSA (Job Safety Analysis)
                  ¾     Reporting accidents, incidents, injury and prescription medications
                  ¾     Safe Return To Work
                  ¾     Fire hazards, use of fire extinguishers and smoking areas
                  ¾     Welding and burning
                  ¾     Hazard communication – SDS, product labels
                  ¾     Compressed gas cylinders
                  ¾     Ladders and stairways
                  ¾     Electrical Hazards, use of ground fault interrupters
                  ¾     Proper use of tools and machine guards
                  ¾     Warning signs and Barricades
                  ¾     Confined Space Hazards
                  ¾     Excavation Hazards
                  ¾     Scaffold Hazards
                  ¾     Material Handling
                  ¾     Lock Out, Tag Out
                  ¾     General Housekeeping
                  ¾     Fatigue Management
                  ¾     Heat Stress
                  ¾     Drug, Alcohol, Weapons
                  ¾     Discipline
                  ¾     Contact Information




This document may be used in application for any Cypress Energy Partners L.P. Company or organization including Tulsa Inspection Resources, Brown Integrity, Cypress Water Environmental Services etc.…

2017
                      Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 14 of 34 PageID #: 166
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 157 of 275




                   EXHIBIT A4




Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 15 of 34 PageID #: 167
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 158 of 275




Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 16 of 34 PageID #: 168
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 159 of 275




                   EXHIBIT A5




Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 17 of 34 PageID #: 169
DocuSign Envelope ID: 493F289E-D964-47F8-8E6B-BA11947E9B95
               Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 160 of 275

                Consent Form for Electronic Distribution of Materials
                Under the Employee Retirement Income Security Act of 1974 (ERISA) and related regulations,
                employee consent must be given in order to receive electronic copies of employee benefits materials
                in certain situations.
                The purpose of this notice is to inform you that Cypress Energy Management-TIR, LLC uses
                electronic distribution of notices about your employee benefits and employment information. Such
                notices will include (but not be limited to) newsletters, enrollment announcements, Summary Plan
                Descriptions (SPDs), Summaries of Material Modifications (SMMs), Summary Annual Reports
                (SARs), COBRA notices, Summaries of Benefits and Coverage, Health Insurance Marketplace
                Notices and HIPAA certificates of creditable coverage.
                All required notices are accessible at https://n31.ultipro.com/login.aspx. After logging into UltiPro,
                hover over Myself, then click Links under Benefits.

                In order for us to send these notices to you electronically, you must consent to receive notices
                electronically by signing the form below. Prior to consenting, you should understand that:
                     •    When a new benefit notice, announcement, newsletter, SPD or other document is posted to
                          the Internet, you will receive a notification at the email address you provide to inform you of
                          the availability of the document.
                     •    You have the right to withdraw your consent to electronic distribution at any time at no charge
                          to you. To withdraw consent, you must notify Human Resources in writing at 5727 S Lewis
                          Ave. Suite 300 Tulsa, OK 74105 or by email at hr@tulsainspection.com.
                     •    If you consent to electronic distribution, you may still request a paper version of any
                          document free of charge.
                     •    All benefit notices, including SPDs and plan amendments, will be available on the Internet at
                          https://n31.ultipro.com/login.aspx After logging into UltiPro, hover over Myself, then click
                          Links under Benefits. If you do not have access to the Internet, or if you do not have the
                          programs necessary to view this type of file, you should notify HR in writing or by email at
                          the address above.
                     •    To withdraw your consent or update your email address, please contact Human Resources in
                          writing at 5727 S Lewis Ave. Suite 300 Tulsa, OK 74105 or by email at
                          hr@tulsainspection.com.
                     •    I consent to the electronic disclosure of all Employee Benefit notices, including Summary
                          Plan Descriptions and plan amendments.
                I acknowledge that I have read the contents of this notice and understand that I am entitled to
                withdraw my consent at any time at no cost to myself. I understand that I have the right to receive
                paper copies of all Employee Benefit notices, including Summary Plan Descriptions and plan
                amendments, upon request at no additional charge. I also confirm that I have the ability and the
                necessary equipment and software to access the Employee Benefits websites, view the documents
                and print copies, unless I have notified HR in writing at the address above.


                         Michael                         J           Becker
                First:                             MI:       Last:



                                                                                     

                EMPLOYEE SIGNATURE                                              DATE
                                                                                                   10/2016

               Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 18 of 34 PageID #: 170
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 161 of 275




                   EXHIBIT A6




Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 19 of 34 PageID #: 171
  Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 162 of 275




                                     Cypress Energy Management – TIR, LLC
                             On Behalf of Tulsa Inspection Resources, LLC


                                         INSPECTOR PAY OFFER

                                 JORDAN BECKER
Employee Name:

Phone #:
                                                                    Client
Client:    DELEK LOGISTICS PARTNERS, LP                             Contact:        WILLIAM EDWARDS

Job                                                                 Email:          William.edwards@deleklogisti
                E&I TECHNICIAN                                                      cs.com
Classification:
                                                                    Project::       BSH Project
Anticipated Start Day:           9/16/2018

PAY PACKAGE:
                             $ 350.00                      Salary PWD

                             $ 191.00                      Per Diem PWD
                                  191.00
                             $                             Per Diem PNWD

                             $    0.545                    Mileage (work related not commute)

                             $    55.00                    Vehicle Mileage PWD

                             $
                                 35.00                     Communications* Pkg PWD

                                  10.00
                             $ ________________ Safety Equipment PWD

*Communications package includes computer, cell phone, digital camera, and air card.

Pay offer is based upon your current classification and our agreement with the client. Should
your classification or our agreement with the client change, the rate of pay and terms of
employment will be subject to the same change(s).
------------------------------------------------------------------------------------------------------------------------------
  Per Diem, when applicable, will be paid both days worked and non-work day(s), whereby
      company requests inspector to remain on the project site.
      Inspectors to remain on the project site. Per Diem will be paid.
  Each inspector is responsible for furnishing work-related clothing, the ordinary tools of
      their trade, and standard safety personal protective equipment (such as hardhat, safety

                                          5727 S Lewis Ave., Suite 300
                                                Tulsa, OK 74105
                                  Phone: (918) 274-1100   Fax: (918) 274-1102
  Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 20 of 34 PageID #: 172
    Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 163 of 275




Cypress Energy Management – TIR, LLC                                                   Page 2 of 2

      glasses, work boots, etc.) (FRCs and/or steel-toed boots, if required).
     Equipment and expense reimbursement, if any, will be paid at pre-approved and
      authorized rates.
     If ATV/UTV is used, you will receive a 1099 at year end for tax purposes.
     Any mobilization and demobilization contingent upon full completion of job duties for project.
             o 0-500 miles = 1 day with a maximum of (3) days plus miles.
              o Demobilization will not be paid for if terminated for cause.




                                                                           Revised March 2017
 Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 21 of 34 PageID #: 173
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 164 of 275




                   EXHIBIT A7




Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 22 of 34 PageID #: 174
                    Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 165 of 275


Cypress Energy Management TIR, LLC                                                                                                     Pay Statement
5727 S Lewis Ave Ste 300                                                                                                               Period Start Date 09/16/2018
Tulsa, OK 74105-7146
                                                                                                                                       Period End Date      09/22/2018
918-274-1100
                                                                                                                                       Pay Date             10/05/2018
                                                                                                                                       Document             557478
                                                                                                                                       Net Pay              $3,904.87

Pay Details
Michael J Becker                            Employee Number 202790                       Pay Group      TIR2                           Federal Income Tax                M 1
                                            SSN                 XXX-XX-XXXX              Tax Location Oklahoma                         OK State Income Tax (Residence) M 1
Norman, OK 73072                            Job                 Inspector Elec & Instr Subsidiary       TIR - TIR                      OK State Income Tax (Work)        M 1
USA                                         Pay Rate            $0.0000                  Division       INSP - INSPECTION
                                            Pay Frequency       Weekly                   Class          OPS - OPERATIONS

Earnings

 Pay Type                                             Hours           Pay Rate                    Piece Units               Day Rate                 Current                    YTD
 Day Rate                                           6.0000                                          1.000000                $350.00                 $2,100.00            $2,100.00
 Equipment Comm                                     6.0000                                          1.000000                 $35.00                  $210.00              $210.00
 Equipment Safty                                    6.0000                                          1.000000                  $10.00                   $60.00              $60.00
 MILEAGE                                          998.0000               $0.0000                                                                     $543.92              $543.92
 Mileage-Other                                      6.0000                                          1.000000                 $55.00                  $330.00              $330.00
 Per Diem                                           6.0000                                          1.000000                 $191.00                $1,146.00            $1,146.00
 Reg Earnings                                      72.0000               $0.0000                                                                        $0.00                  $0.00




 Total Hours Worked 72.0000               Total Hours 78.0000


Deductions

                                                                                                            Employee                                        Employer

 Deduction                                         Based On                    Pre-Tax                         Current            YTD                        Current            YTD
 No records found


Taxes

 Tax                                                                                                            Based On                         Current                        YTD
 Federal Income Tax                                                                                             $2,100.00                        $239.40                  $239.40
 Employee Medicare                                                                                              $2,100.00                         $30.45                   $30.45
 Social Security Employee Tax                                                                                   $2,100.00                        $130.20                  $130.20
 OK State Income Tax                                                                                            $2,100.00                         $85.00                   $85.00


Paid Time Off                                                                            Net Pay Distribution

 Plan                                       Current                           Balance     Account Number                         Account Type                             Amount
 No records found                                                                         xxxxxx1159                             Checking                                $3,904.87
                                                                                          Total                                                                          $3,904.87


Pay Summary

                                        Gross                              FIT Taxable Wages                        Taxes                    Deductions                   Net Pay
 Current                             $4,389.92                                     $2,100.00                     $485.05                            $0.00                $3,904.87
 YTD                                 $4,389.92                                     $2,100.00                     $485.05                            $0.00                $3,904.87




                    Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 23 of 34 PageID #: 175
                    Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 166 of 275


Cypress Energy Management TIR, LLC                                                                                                       Pay Statement
5727 S Lewis Ave Ste 300                                                                                                                 Period Start Date 09/23/2018
Tulsa, OK 74105-7146
                                                                                                                                         Period End Date      09/29/2018
918-274-1100
                                                                                                                                         Pay Date             10/12/2018
                                                                                                                                         Document             559128
                                                                                                                                         Net Pay              $3,856.07

Pay Details
Michael J Becker                            Employee Number 202790                        Pay Group      TIR2                            Federal Income Tax                M 1
                                            SSN                  XXX-XX-XXXX              Tax Location Oklahoma                          OK State Income Tax (Residence) M 1
Norman, OK 73072                            Job                  Inspector Elec & Instr Subsidiary       TIR - TIR                       OK State Income Tax (Work)        M 1
USA                                         Pay Rate             $0.0000                  Division       INSP - INSPECTION
                                            Pay Frequency        Weekly                   Class          OPS - OPERATIONS

Earnings

 Pay Type                                             Hours            Pay Rate                    Piece Units                Day Rate                 Current                    YTD
 Day Rate                                           6.0000                                           1.000000                 $350.00                 $2,100.00            $4,200.00
 Equipment Comm                                     6.0000                                           1.000000                  $35.00                  $210.00              $420.00
 Equipment Safty                                    6.0000                                           1.000000                   $10.00                  $60.00              $120.00
 MILEAGE                                          558.0000             $0.0000                                                                         $304.12              $848.04
 Mileage-Other                                      6.0000                                           1.000000                  $55.00                  $330.00              $660.00
 Per Diem                                           6.0000                                           1.000000                  $191.00                $1,146.00            $2,292.00
 Per Diem-Other                                       1.0000                                         1.000000                  $191.00                  $191.00              $191.00
 Reg Earnings                                      65.0000             $0.0000                                                                           $0.00                   $0.00




 Total Hours Worked 65.0000                Total Hours 71.0000


Deductions

                                                                                                             Employee                                         Employer

 Deduction                                         Based On                     Pre-Tax                          Current             YTD                       Current            YTD
 No records found


Taxes

 Tax                                                                                                              Based On                         Current                        YTD
 Federal Income Tax                                                                                               $2,100.00                        $239.40                  $478.80
 Employee Medicare                                                                                                $2,100.00                         $30.45                   $60.90
 Social Security Employee Tax                                                                                     $2,100.00                        $130.20                  $260.40
 OK State Income Tax                                                                                              $2,100.00                         $85.00                  $170.00


Paid Time Off                                                                             Net Pay Distribution

 Plan                                       Current                            Balance     Account Number                          Account Type                             Amount
 No records found                                                                          xxxxxx1159                              Checking                                $3,856.07
                                                                                           Total                                                                           $3,856.07


Pay Summary

                                        Gross                              FIT Taxable Wages                         Taxes                    Deductions                     Net Pay
 Current                             $4,341.12                                     $2,100.00                       $485.05                            $0.00                $3,856.07
 YTD                                 $8,731.04                                     $4,200.00                       $970.10                            $0.00                $7,760.94




                    Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 24 of 34 PageID #: 176
                    Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 167 of 275


Cypress Energy Management TIR, LLC                                                                                                       Pay Statement
5727 S Lewis Ave Ste 300                                                                                                                 Period Start Date 09/30/2018
Tulsa, OK 74105-7146
                                                                                                                                         Period End Date     10/06/2018
918-274-1100
                                                                                                                                         Pay Date            10/19/2018
                                                                                                                                         Document            560534
                                                                                                                                         Net Pay             $2,723.08

Pay Details
Michael J Becker                             Employee Number 202790                       Pay Group      TIR2                            Federal Income Tax               M 1
                                             SSN                 XXX-XX-XXXX              Tax Location Oklahoma                          OK State Income Tax (Residence) M 1
Norman, OK 73072                             Job                 Inspector Elec & Instr Subsidiary       TIR - TIR                       OK State Income Tax (Work)       M 1
USA                                          Pay Rate            $0.0000                  Division       INSP - INSPECTION
                                             Pay Frequency       Weekly                   Class          OPS - OPERATIONS

Earnings

 Pay Type                                             Hours            Pay Rate                    Piece Units                Day Rate                 Current                   YTD
 Day Rate                                            4.0000                                          1.000000                 $350.00                 $1,400.00           $5,600.00
 Equipment Comm                                      4.0000                                          1.000000                  $35.00                  $140.00              $560.00
 Equipment Safty                                     4.0000                                          1.000000                   $10.00                  $40.00              $160.00
 MILEAGE                                           458.0000            $0.0000                                                                         $249.62             $1,097.66
 Mileage-Other                                       4.0000                                          1.000000                  $55.00                  $220.00              $880.00
 Per Diem                                            4.0000                                          1.000000                  $191.00                 $764.00            $3,056.00
 Per Diem-Other                                       1.0000                                         1.000000                  $191.00                 $191.00              $382.00
 Reg Earnings                                      48.0000             $0.0000                                                                           $0.00                  $0.00




 Total Hours Worked 48.0000                Total Hours 52.0000


Deductions

                                                                                                             Employee                                        Employer

 Deduction                                          Based On                    Pre-Tax                          Current             YTD                      Current            YTD
 No records found


Taxes

 Tax                                                                                                              Based On                         Current                       YTD
 Federal Income Tax                                                                                               $1,400.00                        $124.44                  $603.24
 Employee Medicare                                                                                                $1,400.00                         $20.30                   $81.20
 Social Security Employee Tax                                                                                     $1,400.00                        $86.80                   $347.20
 OK State Income Tax                                                                                              $1,400.00                        $50.00                   $220.00


Paid Time Off                                                                             Net Pay Distribution

 Plan                                       Current                            Balance     Account Number                          Account Type                             Amount
 No records found                                                                          xxxxxx1159                              Checking                                $2,723.08
                                                                                           Total                                                                           $2,723.08


Pay Summary

                                        Gross                             FIT Taxable Wages                          Taxes                    Deductions                    Net Pay
 Current                             $3,004.62                                    $1,400.00                        $281.54                           $0.00                 $2,723.08
 YTD                             $11,735.66                                       $5,600.00                      $1,251.64                           $0.00                $10,484.02




                    Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 25 of 34 PageID #: 177
                    Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 168 of 275


Cypress Energy Management TIR, LLC                                                                                                       Pay Statement
5727 S Lewis Ave Ste 300                                                                                                                 Period Start Date 10/07/2018
Tulsa, OK 74105-7146
                                                                                                                                         Period End Date      10/13/2018
918-274-1100
                                                                                                                                         Pay Date             10/26/2018
                                                                                                                                         Document             561944
                                                                                                                                         Net Pay              $3,869.15

Pay Details
Michael J Becker                            Employee Number 202790                        Pay Group      TIR2                            Federal Income Tax                M 1
                                            SSN                  XXX-XX-XXXX              Tax Location Oklahoma                          OK State Income Tax (Residence) M 1
Norman, OK 73072                            Job                  Inspector Elec & Instr Subsidiary       TIR - TIR                       OK State Income Tax (Work)        M 1
USA                                         Pay Rate             $0.0000                  Division       INSP - INSPECTION
                                            Pay Frequency        Weekly                   Class          OPS - OPERATIONS

Earnings

 Pay Type                                             Hours            Pay Rate                    Piece Units                Day Rate                 Current                    YTD
 Day Rate                                           6.0000                                           1.000000                 $350.00                 $2,100.00            $7,700.00
 Equipment Comm                                     6.0000                                           1.000000                  $35.00                  $210.00               $770.00
 Equipment Safty                                    6.0000                                           1.000000                   $10.00                  $60.00               $220.00
 MILEAGE                                          582.0000             $0.0000                                                                          $317.20            $1,414.86
 Mileage-Other                                      6.0000                                           1.000000                  $55.00                  $330.00             $1,210.00
 Per Diem                                           6.0000                                           1.000000                  $191.00                $1,146.00            $4,202.00
 Per Diem-Other                                       1.0000                                         1.000000                  $191.00                  $191.00              $573.00
 Reg Earnings                                     68.0000              $0.0000                                                                           $0.00                   $0.00




 Total Hours Worked 68.0000                Total Hours 74.0000


Deductions

                                                                                                             Employee                                         Employer

 Deduction                                         Based On                     Pre-Tax                          Current             YTD                       Current            YTD
 No records found


Taxes

 Tax                                                                                                              Based On                         Current                        YTD
 Federal Income Tax                                                                                               $2,100.00                        $239.40                   $842.64
 Employee Medicare                                                                                                $2,100.00                         $30.45                   $111.65
 Social Security Employee Tax                                                                                     $2,100.00                        $130.20                   $477.40
 OK State Income Tax                                                                                              $2,100.00                         $85.00                   $305.00


Paid Time Off                                                                             Net Pay Distribution

 Plan                                       Current                            Balance     Account Number                          Account Type                              Amount
 No records found                                                                          xxxxxx1159                              Checking                                $3,869.15
                                                                                           Total                                                                           $3,869.15


Pay Summary

                                         Gross                             FIT Taxable Wages                          Taxes                   Deductions                     Net Pay
 Current                              $4,354.20                                    $2,100.00                        $485.05                           $0.00                $3,869.15
 YTD                                 $16,089.86                                    $7,700.00                      $1,736.69                           $0.00                $14,353.17




                    Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 26 of 34 PageID #: 178
                    Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 169 of 275


Cypress Energy Management TIR, LLC                                                                                                       Pay Statement
5727 S Lewis Ave Ste 300                                                                                                                 Period Start Date 10/14/2018
Tulsa, OK 74105-7146
                                                                                                                                         Period End Date    10/20/2018
918-274-1100
                                                                                                                                         Pay Date           11/02/2018
                                                                                                                                         Document           563355
                                                                                                                                         Net Pay            $3,929.15

Pay Details
Michael J Becker                            Employee Number 202790                         Pay Group      TIR2                           Federal Income Tax              M 1
                                            SSN                   XXX-XX-XXXX              Tax Location Oklahoma                         OK State Income Tax (Residence) M 1
Norman, OK 73072                            Job                   Inspector Elec & Instr Subsidiary       TIR - TIR                      OK State Income Tax (Work)      M 1
USA                                         Pay Rate              $0.0000                  Division       INSP - INSPECTION
                                            Pay Frequency         Weekly                   Class          OPS - OPERATIONS

Earnings

 Pay Type                                             Hours             Pay Rate                    Piece Units               Day Rate                 Current                  YTD
 Day Rate                                           6.0000                                            1.000000                $350.00               $2,100.00            $9,800.00
 Equipment Comm                                     6.0000                                            1.000000                 $35.00                  $210.00             $980.00
 Equipment Safty                                    6.0000                                            1.000000                  $10.00                 $60.00              $280.00
 MILEAGE                                          694.0000              $0.0000                                                                        $378.24            $1,793.10
 Mileage-Other                                      6.0000                                            1.000000                 $55.00                  $330.00           $1,540.00
 Per Diem                                           6.0000                                            1.000000                 $191.00              $1,146.00            $5,348.00
 Per Diem-Other                                       1.0000                                          1.000000                 $191.00                 $191.00             $764.00
 Reg Earnings                                      69.0000              $0.0000                                                                          $0.00                 $0.00




 Total Hours Worked 69.0000                Total Hours 75.0000


Deductions

                                                                                                              Employee                                       Employer

 Deduction                                             Based On                  Pre-Tax                     Current                YTD                     Current             YTD
 Vol Life Insp                                      $10,000.00                       No                           $1.04            $1.04                      $0.00            $0.00


Taxes

 Tax                                                                                                         Based On                       Current                             YTD
 Federal Income Tax                                                                                          $2,100.00                      $239.40                      $1,082.04
 Employee Medicare                                                                                           $2,100.00                        $30.45                       $142.10
 Social Security Employee Tax                                                                                $2,100.00                       $130.20                       $607.60
 OK State Income Tax                                                                                         $2,100.00                        $85.00                       $390.00


Paid Time Off                                                                              Net Pay Distribution

 Plan                                       Current                             Balance     Account Number                         Account Type                            Amount
 No records found                                                                           xxxxxx1159                             Checking                               $3,929.15
                                                                                            Total                                                                         $3,929.15


Pay Summary

                                         Gross                              FIT Taxable Wages                         Taxes                   Deductions                   Net Pay
 Current                              $4,415.24                                     $2,100.00                      $485.05                          $1.04                 $3,929.15
 YTD                                 $20,505.10                                    $9,800.00                      $2,221.74                         $1.04                $18,282.32




                    Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 27 of 34 PageID #: 179
                    Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 170 of 275


Cypress Energy Management TIR, LLC                                                                                                          Pay Statement
5727 S Lewis Ave Ste 300                                                                                                                    Period Start Date 10/21/2018
Tulsa, OK 74105-7146
                                                                                                                                            Period End Date     10/27/2018
918-274-1100
                                                                                                                                            Pay Date            11/09/2018
                                                                                                                                            Document            564556
                                                                                                                                            Net Pay             $4,021.25

Pay Details
Michael J Becker                            Employee Number 202790                         Pay Group       TIR2                             Federal Income Tax               M 1
                                            SSN                  XXX-XX-XXXX               Tax Location Oklahoma                            OK State Income Tax (Residence) M 1
Norman, OK 73072                            Job                  Inspector Elec & Instr Subsidiary         TIR - TIR                        OK State Income Tax (Work)       M 1
USA                                         Pay Rate             $0.0000                   Division        INSP - INSPECTION
                                            Pay Frequency        Weekly                    Class           OPS - OPERATIONS

Earnings

 Pay Type                                             Hours           Pay Rate                      Piece Units                Day Rate                 Current                     YTD
 Day Rate                                           6.0000                                            1.000000                 $350.00                 $2,100.00             $11,900.00
 Equipment Comm                                     6.0000                                            1.000000                  $35.00                  $210.00               $1,190.00
 Equipment Safty                                    6.0000                                            1.000000                   $10.00                  $60.00                $340.00
 MILEAGE                                          863.0000             $0.0000                                                                          $470.34               $2,263.44
 Mileage-Other                                      6.0000                                            1.000000                  $55.00                  $330.00               $1,870.00
 Per Diem                                           6.0000                                            1.000000                  $191.00                $1,146.00             $6,494.00
 Per Diem-Other                                     1.0000                                            1.000000                  $191.00                 $191.00                $955.00
 Reg Earnings                                      78.0000             $0.0000                                                                             $0.00                   $0.00




 Total Hours Worked 78.0000               Total Hours 84.0000


Deductions

                                                                                                                  Employee                                       Employer

 Deduction                                            Based On                   Pre-Tax                      Current                     YTD                   Current             YTD
 Vol Life Insp                                      $10,000.00                       No                            $1.04             $2.08                         $0.00           $0.00


Taxes

 Tax                                                                                                              Based On                      Current                             YTD
 Federal Income Tax                                                                                               $2,100.00                     $239.40                       $1,321.44
 Employee Medicare                                                                                                $2,100.00                       $30.45                        $172.55
 Social Security Employee Tax                                                                                     $2,100.00                      $130.20                       $737.80
 OK State Income Tax                                                                                              $2,100.00                      $85.00                        $475.00


Paid Time Off                                                                              Net Pay Distribution

 Plan                                       Current                            Balance      Account Number                           Account Type                              Amount
 No records found                                                                           xxxxxx1159                               Checking                                 $4,021.25
                                                                                            Total                                                                             $4,021.25


Pay Summary

                                        Gross                             FIT Taxable Wages                            Taxes                    Deductions                     Net Pay
 Current                             $4,507.34                                    $2,100.00                          $485.05                            $1.04                 $4,021.25
 YTD                             $25,012.44                                      $11,900.00                        $2,706.79                            $2.08                $22,303.57




                    Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 28 of 34 PageID #: 180
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 171 of 275




                   EXHIBIT A8




Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 29 of 34 PageID #: 181
                  Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 172 of 275
Form W-2 Wage & Tax Statement 2018
Copy B - To Be Filed With Employee's FEDERAL Tax Return.

This information is being furnished to the Internal Revenue Service.


Department of the Treasury - Internal Revenue Service                                                                                  OMB No. 1545-0008

a Employee's social security number                                 1 Wages, tips, other compensation               2 Federal income tax withheld

                                                                       11900.00                                       1321.44
c Employer's name, address, and ZIP code                            3 Social security wages                         4 Social security tax withheld

                                                                       11900.00                                       737.80
  Cypress Energy Management TIR, LLC                                5 Medicare wages and tips                       6 Medicare tax withheld
  5727 S Lewis Ave Ste 300                                             11900.00                                       172.55
  Tulsa, OK 74105-7146                                              7 Social security tips                          8 Allocated tips
  USA
                                                                       0.00                                           0.00
b Employer identification number (EIN)                              9 Verification code                            10 Dependent care benefits

  XX-XXXXXXX                                                                                                          0.00
e Employee's name, address, and ZIP code                           11 Nonqualified plans                           13 Statutory Retirement Third-party
                                                                                                                      employee plan        sick pay
  Michael J Becker                                                     0.00


                                                                   12 See instructions for box 12                  14 Other
  Norman, OK 73072

15 State Employer's state ID No.   16 State wages, tips, etc.   17 State income tax   18 Local wages, tips, etc.    19 Local income tax   20 Locality name
OK       WTH-13929729-02           11900.00                     475.00




                  Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 30 of 34 PageID #: 182
                  Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 173 of 275
Form W-2 Wage & Tax Statement 2018
Copy 2 - To Be Filed With Employee's State, City, or Local Income Tax Return.

Department of the Treasury - Internal Revenue Service                                                                                  OMB No. 1545-0008

a Employee's social security number                                 1 Wages, tips, other compensation               2 Federal income tax withheld

                                                                       11900.00                                       1321.44
c Employer's name, address, and ZIP code                            3 Social security wages                         4 Social security tax withheld

                                                                       11900.00                                       737.80
  Cypress Energy Management TIR, LLC                                5 Medicare wages and tips                       6 Medicare tax withheld
  5727 S Lewis Ave Ste 300                                             11900.00                                       172.55
  Tulsa, OK 74105-7146                                              7 Social security tips                          8 Allocated tips
  USA
                                                                       0.00                                           0.00
b Employer identification number (EIN)                              9 Verification code                            10 Dependent care benefits

  XX-XXXXXXX                                                                                                          0.00
e Employee's name, address, and ZIP code                           11 Nonqualified plans                           13 Statutory Retirement Third-party
                                                                                                                      employee plan        sick pay
                                                                       0.00
  1113 Gleneagles Ct

                                                                   12 See instructions for box 12                  14 Other
  Norman, OK 73072

15 State Employer's state ID No.   16 State wages, tips, etc.   17 State income tax   18 Local wages, tips, etc.    19 Local income tax   20 Locality name
OK       WTH-13929729-02           11900.00                     475.00




                  Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 31 of 34 PageID #: 183
                  Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 174 of 275
Form W-2 Wage & Tax Statement 2018
Copy C-For EMPLOYEE'S RECORDS.

This information is being furnished to the Internal Revenue Service. If you are required to file a tax return, a negligence penalty or other
sanction may be imposed on you if this income is taxable and you fail to report it.


Department of the Treasury - Internal Revenue Service                                                                                  OMB No. 1545-0008

a Employee's social security number                                 1 Wages, tips, other compensation               2 Federal income tax withheld

                                                                       11900.00                                       1321.44
c Employer's name, address, and ZIP code                            3 Social security wages                         4 Social security tax withheld

                                                                       11900.00                                       737.80
  Cypress Energy Management TIR, LLC                                5 Medicare wages and tips                       6 Medicare tax withheld
  5727 S Lewis Ave Ste 300                                             11900.00                                       172.55
  Tulsa, OK 74105-7146                                              7 Social security tips                          8 Allocated tips
  USA
                                                                       0.00                                           0.00
b Employer identification number (EIN)                              9 Verification code                            10 Dependent care benefits

  XX-XXXXXXX                                                                                                          0.00
e Employee's name, address, and ZIP code                           11 Nonqualified plans                           13 Statutory Retirement Third-party
                                                                                                                      employee plan        sick pay
                                                                       0.00
  1113 Gleneagles Ct

                                                                   12 See instructions for box 12                  14 Other
  Norman, OK 73072

15 State Employer's state ID No.   16 State wages, tips, etc.   17 State income tax   18 Local wages, tips, etc.    19 Local income tax   20 Locality name
OK       WTH-13929729-02           11900.00                     475.00




                  Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 32 of 34 PageID #: 184
                  Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 175 of 275
1. The following information reflects your final pay statement plus employer adjustments that
comprise your W-2 statement.
      Earnings Description                    Wages, Tips, Other Comp.                Social Security Wages               Medicare Wages
Gross Wages                                                      25012.44                             25012.44                     25012.44
Less Exempt Wages                                                      - 13112.44                        - 13112.44                  - 13112.44
Less Deferred Comp                                                         - 0.00
Less Housing/Transportation                                                - 0.00                               - 0.00                     - 0.00
Less Dependent Care                                                        - 0.00                               - 0.00                     - 0.00
Less Sec 125                                                               - 0.00                               - 0.00                     - 0.00
Less Excess Wages                                                                                               - 0.00
Taxable Wages                                                        11900.00                           11900.00                    11900.00
(Reported on Form W2)                                             Box 1 of W-2                       Box 3 of W-2                Box 5 of W-2


2. Employee W-4 profile to change your Employee W-4 profile information, file a new W-4 with the
payroll department
FIT: M     1                SIT Res: OKSIT       M    1                              SIT Work: OKSIT        M    1


Notice to Employee

Do you have to file? Refer to the Form 1040 instructions to            Corrections. If your name, SSN, or address is incorrect, correct
determine if you are required to file a tax return. Even if you        Copies B, C, and 2 and ask your employer to correct your employment
don't have to file a tax return, you may be eligible for a refund if   record. Be sure to ask the employer to file Form W-2c, Corrected Wage
box 2 shows an amount or if you are eligible for any credit.           and Tax Statement, with the Social Security Administration (SSA) to
                                                                       correct any name, SSN, or money amount error reported to the SSA on
Earned income credit (EIC). You may be able to take the EIC            Form W-2. Be sure to get your copies of Form W-2c from your
for 2018 if your adjusted gross income (AGI) is less than a            employer for all corrections made so you may file them with your tax
certain amount. The amount of the credit is based on income            return. If your name and SSN are correct but aren't the same as shown
and family size. Workers without children could qualify for a          on your social security card, you should ask for a new card that
smaller credit. You and any qualifying children must have valid        displays your correct name at any SSA office or by calling 800-772-
social security numbers (SSNs). You can't take the EIC if your         1213. You also may visit the SSA website at www.SSA.gov.
investment income is more than the specified amount for 2018
or if income is earned for services provided while you were an         Cost of employer-sponsored health coverage (if such cost is
inmate at a penal institution. For 2018 income limits and more         provided by the employer). The reporting in box 12, using code DD,
information, visit www.irs.gov/EITC. Also see Pub. 596, Earned         of the cost of employer-sponsored health coverage is for your
Income Credit. Any EIC that is more than your tax liability            information only. The amount reported with code DD is not
is refunded to you, but only if you file a tax return.                 taxable.

Clergy and religious workers. If you aren't subject to social          Credit for excess taxes. If you had more than one employer in 2018
security and Medicare taxes, see Pub. 517, Social Security and         and more than $7,960.80 in social security and/or Tier 1 railroad
Other Information for Members of the Clergy and Religious              retirement (RRTA) taxes were withheld, you may be able to claim a
Workers.                                                               credit for the excess against your federal income tax. If you had more
                                                                       than one railroad employer and more than $4,674.60 in Tier 2 RRTA
                                                                       tax was withheld, you also may be able to claim a credit. See your
                                                                       Form 1040 instructions and Pub. 505, Tax Withholding and Estimated
                                                                       Tax.



Instructions for Employee

Box 1. Enter this amount on the wages line of your tax return.         Box 9. If you are e-filing and if there is a code in this box, enter it
                                                                       when prompted by your software. The only valid characters are the
Box 2. Enter this amount on the federal income tax withheld            letters A-F and the digits 0-9. This code assists the IRS in validating
line of your tax return.                                               the W-2 data submitted with your return. The code is not entered on
                                                                       paper-filed returns.
Box 5. You may be required to report this amount on Form
8959, Additional Medicare Tax. See the Form 1040 instructions          Box 10. This amount includes the total dependent care benefits that
to determine if you are required to complete Form 8959.                your employer paid to you or incurred on your behalf (including
                                                                       amounts from a section 125 (cafeteria) plan). Any amount over $5,000
Box 6. This amount includes the 1.45% Medicare Tax withheld
                                                                       also is included in box 1. Complete Form 2441, Child and Dependent
on all Medicare wages and tips shown in box 5, as well as the
                                                                       Care Expenses, to compute any taxable and nontaxable amounts.
0.9% Additional Medicare Tax on any of those Medicare wages
and tips above $200,000.                                               Box 11. This amount is (a) reported in box 1 if it is a distribution made
                                                                       to you from a nonqualified deferred compensation or nongovernmental
Box 8. This amount is not included in box 1, 3, 5, or 7. For
                                                                       section 457(b) plan, or (b) included in box 3 and/or 5 if it is a prior
information on how to report tips on your tax return, see your
                                                                       year deferral under a nonqualified or section 457(b) plan that became
Form 1040 instructions.
                                                                       taxable for social security and Medicare taxes this year because there
                                                                       is no longer a substantial risk of forfeiture of your right to the deferred
You must file Form 4137, Social Security and Medicare Tax on
                                                                       amount. This box shouldn't be used if you had a deferral and a
Unreported Tip Income, with your income tax return to report at
                                                                       distribution in the same calendar year. If you made a deferral and
least the allocated tip amount unless you can prove that you
                                                                       received a distribution in the same calendar year, and you are or will be
received a smaller amount. If you have records that show the
                                                                       age 62 by the end of the calendar year, your employer should file Form
actual amount of tips you received, report that amount even if it
                                                                       SSA-131, Employer Report of Special Wage Payments, with the Social
is more or less than the allocated tips. On Form 4137 you will
                                                                       Security Administration and give you a copy.
calculate the social security and Medicare tax owed on the
allocated tips shown on your Form(s) W-2 that you must report
as income and on other tips you did not report to your employer.
                 Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 33 of 34 PageID #: 185
By filing Form 4137, your social security tips will be credited to
                  Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 176 of 275
your social security record (used to figure your benefits).




Box 12. The following list explains the codes shown in box 12.         P—Excludable moving expense reimbursements paid directly to a
You may need this information to complete your tax return.             member of the U.S. Armed Forces (not included in box 1, 3, or 5)
Elective deferrals (codes D, E, F, and S) and designated Roth
contributions (codes AA, BB, and EE) under all plans are               Q—Nontaxable combat pay. See the instructions for Form 1040 for
generally limited to a total of $18,500 ($12,500 if you only have      details on reporting this amount.
SIMPLE plans; $21,500 for section 403(b) plans if you qualify for
                                                                       R—Employer contributions to your Archer MSA. Report on Form 8853,
the 15-year rule explained in Pub. 571). Deferrals under code G
                                                                       Archer MSAs and Long-Term Care Insurance Contracts.
are limited to $18,500. Deferrals under code H are limited to
$7,000.                                                                S—Employee salary reduction contributions under a section 408(p)
                                                                       SIMPLE plan (not included in box 1)
However, if you were at least age 50 in 2018, your employer
may have allowed an additional deferral of up to $6,000 ($3,000        T—Adoption benefits (not included in box 1). Complete Form 8839,
for section 401(k)(11) and 408(p) SIMPLE plans). This additional       Qualified Adoption Expenses, to compute any taxable and nontaxable
deferral amount is not subject to the overall limit on elective        amounts.
deferrals. For code G, the limit on elective deferrals may be
higher for the last 3 years before you reach retirement age.           V—Income from exercise of nonstatutory stock option(s) (included in
Contact your plan administrator for more information. Amounts          boxes 1, 3 (up to social security wage base), and 5). See Pub. 525,
in excess of the overall elective deferral limit must be included in   Taxable and Nontaxable Income, for reporting requirements.
income. See the instructions for Form 1040.
                                                                       W—Employer contributions (including amounts the employee elected to
Note: If a year follows code D through H, S, Y, AA, BB, or EE,         contribute using a section 125 (cafeteria) plan) to your health savings
you made a make-up pension contribution for a prior year(s)            account. Report on Form 8889, Health Savings Accounts (HSAs).
when you were in military service. To figure whether you made
excess deferrals, consider these amounts for the year shown,           Y—Deferrals under a section 409A nonqualified deferred compensation
not the current year. If no year is shown, the contributions are       plan
for the current year.
                                                                       Z—Income under a nonqualified deferred compensation plan that fails
A—Uncollected social security or RRTA tax on tips. Include this        to satisfy section 409A. This amount also is included in box 1. It is
tax on Form 1040. See the Form 1040 instructions.                      subject to an additional 20% tax plus interest. See the Form 1040
                                                                       instructions.
B—Uncollected Medicare tax on tips. Include this tax on Form
1040. See the Form 1040 instructions.                                  AA—Designated Roth contributions under a section 401(k) plan

C—Taxable cost of group-term life insurance over $50,000               BB—Designated Roth contributions under a section 403(b) plan
(included in boxes 1, 3 (up to social security wage base), and 5)
                                                                       DD—Cost of employer-sponsored health coverage. The amount
D—Elective deferrals to a section 401(k) cash or deferred              reported with code DD is not taxable.
arrangement. Also includes deferrals under a SIMPLE retirement
account that is part of a section 401(k) arrangement.                  EE—Designated Roth contributions under a governmental section
                                                                       457(b) plan. This amount does not apply to contributions under a
E—Elective deferrals under a section 403(b) salary reduction           taxexempt organization section 457(b) plan.
agreement
                                                                       FF—Permitted benefits under a qualified small employer health
F—Elective deferrals under a section 408(k)(6) salary reduction        reimbursement arrangement
SEP
                                                                       GG—Income from qualified equity grants under section 83(i)
G—Elective deferrals and employer contributions (including
nonelective deferrals) to a section 457(b) deferred                    HH—Aggregate deferrals under section 83(i) elections as of the close
compensation plan                                                      of the calendar year

H—Elective deferrals to a section 501(c)(18)(D) tax-exempt             Box 13. If the "Retirement plan" box is checked, special limits may
organization plan. See the Form 1040 instructions for how to           apply to the amount of traditional IRA contributions you may deduct.
deduct.                                                                See Pub. 590-A, Contributions to Individual Retirement Arrangements
                                                                       (IRAs).
J—Nontaxable sick pay (information only, not included in box 1,
3, or 5)                                                               Box 14. Employers may use this box to report information such as
                                                                       state disability insurance taxes withheld, union dues, uniform
K—20% excise tax on excess golden parachute payments. See              payments, health insurance premiums deducted, nontaxable income,
the Form 1040 instructions.                                            educational assistance payments, or a member of the clergy's
                                                                       parsonage allowance and utilities. Railroad employers use this box to
L—Substantiated employee business expense reimbursements               report railroad retirement (RRTA) compensation, Tier 1 tax, Tier 2 tax,
(nontaxable)                                                           Medicare tax and Additional Medicare Tax. Include tips reported by the
                                                                       employee to the employer in railroad retirement (RRTA) compensation.
M—Uncollected social security or RRTA tax on taxable cost of
groupterm life insurance over $50,000 (former employees only).         Note: Keep Copy C of Form W-2 for at least 3 years after the due
See the Form 1040 instructions.                                        date for filing your income tax return. However, to help protect your
                                                                       social security benefits, keep Copy C until you begin receiving social
N—Uncollected Medicare tax on taxable cost of group-term life
                                                                       security benefits, just in case there is a question about your work
insurance over $50,000 (former employees only). See the Form
                                                                       record and/or earnings in a particular year.
1040 instructions.




                 Case 3:20-cv-00285 Document 30-1 Filed 07/09/20 Page 34 of 34 PageID #: 186
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 177 of 275




                           EXHIBIT 9




                                   1
      Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 178 of 275




Altenhofen v. Energy Transfer Partners, L.P., No. 2:20-cv-200-CB
                          (W.D. Pa.)
                 Case 2:19-cv-01080-WSS-LPL
                        Case 2:20-cv-00200-CB Document
                                              Document174-2
                                                       10 Filed
                                                             Filed
                                                                 02/19/20
                                                                   07/31/20Page
                                                                             Page
                                                                                4 of
                                                                                  1794 of 275

                                                  FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Robert C. Chilcote

    1. I hereby consent to make a claim against                      ____________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                     / Energy Transfer Partners


         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and / BRUCKNER                 BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                        ___________.
                                                                             Energy Transfer Partners




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.
                      Robert C. Chilcote
         Signature:Robert C. Chilcote (Feb 19, 2020)                      Date Signed: Feb 19, 2020




                                                                             EXHIBIT 1
                 Case 2:19-cv-01080-WSS-LPL
                        Case 2:20-cv-00200-CB Document
                                              Document174-2
                                                       36 Filed
                                                             Filed
                                                                 04/02/20
                                                                   07/31/20Page
                                                                             Page
                                                                                4 of
                                                                                  1809 of 275

                                                  FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Mark S. Cagle

    1. I hereby consent to make a claim against                         __________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                        / Sunoco Logistics


         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER            BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                   _________.
                                                                            / Sunoco Logistics




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.
                     Mark S. Cagle
         Signature:Mark S. Cagle (Mar 30, 2020)                         Date Signed: Mar 30, 2020




                                                                          EXHIBIT 1
                 Case 2:19-cv-01080-WSS-LPL
                        Case 2:20-cv-00200-CB Document
                                              Document174-2
                                                       36 Filed
                                                             Filed
                                                                 04/02/20
                                                                   07/31/20Page
                                                                             Page
                                                                                5 of
                                                                                  1819 of 275

                                                FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Dick Foster

    1. I hereby consent to make a claim against _______________
                                                 Energy Transfer                   to pursue my claims of unpaid overtime during the time that I worked with
         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
                                                                            Energy Transfer
         separate lawsuit, class/collective action, or arbitration against _______________            .

    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:Dick Foster (Mar 30, 2020)                         Date Signed: Mar 30, 2020




                                                                       EXHIBIT 2
                 Case 2:19-cv-01080-WSS-LPL
                        Case 2:20-cv-00200-CB Document
                                              Document174-2
                                                       36 Filed
                                                             Filed
                                                                 04/02/20
                                                                   07/31/20Page
                                                                             Page
                                                                                6 of
                                                                                  1829 of 275

                                                FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Brian Matis

    1. I hereby consent to make a claim against                   ______________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                   \Sunoco\Energy Transfer


         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and  BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                   _____________.
                                                                        \Sunoco\Energy Transfer




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:Brian Matis (Mar 31, 2020)                             Date Signed: Mar 31, 2020




                                                                            EXHIBIT 3
  Case 2:19-cv-01080-WSS-LPL
         Case 2:20-cv-00200-CB Document
                               Document174-2
                                        36 Filed
                                              Filed
                                                  04/02/20
                                                    07/31/20Page
                                                              Page
                                                                 7 of
                                                                   1839 of 275




                                CONSENT TO JOIN WAGE CLAIM
            Jessie Rosier
Print Name: _________________________________________
                                                                                              Energy Transfer Partners
   1. I hereby consent to participate in a collective action lawsuit against ________________________
      to pursue my claims of unpaid overtime during the time that I worked with the company.

   2. I understand that this lawsuit is brought under the Fair Labor Standards Act, and consent to be
      bound by the Court’s decision.

   3. I designate the Representative Plaintiff and the law firm and attorneys at JOSEPHSON DUNLAP, LLP
      and BRUCKNER BURCH PLLC as my attorneys to prosecute and make decisions concerning my
      wage claims, the manner and method of conducting this litigation, the entering of an agreement
      with Plaintiffs’ counsel concerning attorneys’ fees and costs, and all other matters pertaining to this
      lawsuit.

   4. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC
      to use this consent to file my claim in a separate lawsuit, class/collective action, or arbitration
      against the company.

   5. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court on all
      issues in this case.

                                                                        Mar 30, 2020
Signature: ___________________________
           Jessie Rosier (Mar 30, 2020)                  Date Signed: ___________________________




                                               EXHIBIT 4
                 Case 2:19-cv-01080-WSS-LPL
                        Case 2:20-cv-00200-CB Document
                                              Document174-2
                                                       36 Filed
                                                             Filed
                                                                 04/02/20
                                                                   07/31/20Page
                                                                             Page
                                                                                8 of
                                                                                  1849 of 275

                                                 FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Gary D Slaid

    1. I hereby consent to make a claim against                     _____________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                    / Energy Transfer Partners


         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and/ Energy
                                                                             BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                       ____________.
                                                                                   Transfer Partners




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.
                     Gary D Slaid
         Signature:Gary D Slaid (Mar 27, 2020)                            Date Signed: Mar 27, 2020




                                                                            EXHIBIT 5
                Case 2:19-cv-01080-WSS-LPL
                       Case 2:20-cv-00200-CB Document
                                             Document174-2
                                                      36 Filed
                                                            Filed
                                                                04/02/20
                                                                  07/31/20Page
                                                                            Page
                                                                               9 of
                                                                                 1859 of 275

                                               FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Douglas Thomas

    1. I hereby consent to make a claim against                      ____________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                     / Energy Transfer Partners



         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and /BRUCKNER                 BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                        ___________.
                                                                            Energy Transfer Partners




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.
                     Douglas Thomas
         Signature:Douglas Thomas (Mar 30, 2020)                          Date Signed: Mar 30, 2020




                                                                            EXHIBIT 6
 Case 2:19-cv-01080-WSS-LPL
        Case 2:20-cv-00200-CB Document
                              Document174-2
                                       38 Filed
                                             Filed
                                                 04/06/20
                                                   07/31/20Page
                                                             Page
                                                                4 of
                                                                  1868 of 275




                                CONSENT TO JOIN WAGE CLAIM
            Jason Clark
Print Name: _________________________________________
                                                                                              Energy Transfer Partners
   1. I hereby consent to participate in a collective action lawsuit against ________________________
      to pursue my claims of unpaid overtime during the time that I worked with the company.

   2. I understand that this lawsuit is brought under the Fair Labor Standards Act, and consent to be
      bound by the Court’s decision.

   3. I designate the Representative Plaintiff and the law firm and attorneys at JOSEPHSON DUNLAP, LLP
      and BRUCKNER BURCH PLLC as my attorneys to prosecute and make decisions concerning my
      wage claims, the manner and method of conducting this litigation, the entering of an agreement
      with Plaintiffs’ counsel concerning attorneys’ fees and costs, and all other matters pertaining to this
      lawsuit.

   4. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC
      to use this consent to file my claim in a separate lawsuit, class/collective action, or arbitration
      against the company.

   5. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court on all
      issues in this case.

                                                                        Apr 4, 2020
Signature: ___________________________
           Jason Clark (Apr 4, 2020)                     Date Signed: ___________________________




                                               EXHIBIT 1
                Case 2:19-cv-01080-WSS-LPL
                       Case 2:20-cv-00200-CB Document
                                             Document174-2
                                                      38 Filed
                                                            Filed
                                                                04/06/20
                                                                  07/31/20Page
                                                                            Page
                                                                               5 of
                                                                                 1878 of 275

                                          FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Chelsea Dogie

    1. I hereby consent to make a claim against                     _____________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                    / Energy Transfer Partners


         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and/ Energy
                                                                             BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                       ____________.
                                                                                   Transfer Partners




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:                                                        Date Signed: Apr 2, 2020




                                                                             EXHIBIT 2
                 Case 2:19-cv-01080-WSS-LPL
                        Case 2:20-cv-00200-CB Document
                                              Document174-2
                                                       38 Filed
                                                             Filed
                                                                 04/06/20
                                                                   07/31/20Page
                                                                             Page
                                                                                6 of
                                                                                  1888 of 275

                                                FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Freddy Rojas

    1. I hereby consent to make a claim against                      ____________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                     / Energy Transfer Partners



         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and /BRUCKNER                 BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                        ___________.
                                                                            Energy Transfer Partners




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:Freddy Rojas (Apr 3, 2020)                             Date Signed: Apr 3, 2020




                                                                            EXHIBIT 3
                 Case 2:19-cv-01080-WSS-LPL
                        Case 2:20-cv-00200-CB Document
                                              Document174-2
                                                       38 Filed
                                                             Filed
                                                                 04/06/20
                                                                   07/31/20Page
                                                                             Page
                                                                                7 of
                                                                                  1898 of 275

                                                  FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Clovis Rushing

    1. I hereby consent to make a claim against                              ______ to pursue my claims of unpaid overtime during the time that I worked with
                                                                             Sunoco

         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                      _____.
                                                                                                 Sunoco



    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.
                      Clovis Rushing
         Signature:Clovis Rushing (Apr 3, 2020)                         Date Signed: Apr 3, 2020




                                                                         EXHIBIT 4
                 Case 2:19-cv-01080-WSS-LPL
                        Case 2:20-cv-00200-CB Document
                                              Document174-2
                                                       38 Filed
                                                             Filed
                                                                 04/06/20
                                                                   07/31/20Page
                                                                             Page
                                                                                8 of
                                                                                  1908 of 275

                                                  FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Michael Thorpe

    1. I hereby consent to make a claim against                   ______________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                   \Sunoco\Energy Transfer


         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and  BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                   _____________.
                                                                        \Sunoco\Energy Transfer




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:Michael Thorpe (Apr 5, 2020)                           Date Signed: Apr 5, 2020




                                                                            EXHIBIT 5
Case 2:19-cv-01080-WSS-LPL
       Case 2:20-cv-00200-CB Document
                             Document174-2
                                      39 Filed
                                            Filed
                                                04/10/20
                                                  07/31/20Page
                                                            Page
                                                               4 of
                                                                 1916 of 275




                                EXHIBIT 1
Case 2:19-cv-01080-WSS-LPL
       Case 2:20-cv-00200-CB Document
                             Document174-2
                                      39 Filed
                                            Filed
                                                04/10/20
                                                  07/31/20Page
                                                            Page
                                                               5 of
                                                                 1926 of 275




                                EXHIBIT 2
 Case 2:19-cv-01080-WSS-LPL
        Case 2:20-cv-00200-CB Document
                              Document174-2
                                       44 Filed
                                             Filed
                                                 04/17/20
                                                   07/31/20Page
                                                             Page
                                                                4 of
                                                                  1934 of 275




                                CONSENT TO JOIN WAGE CLAIM
            Thomas Menas
Print Name: _________________________________________
                                                                                              Energy Transfer Partners
   1. I hereby consent to participate in a collective action lawsuit against ________________________
      to pursue my claims of unpaid overtime during the time that I worked with the company.

   2. I understand that this lawsuit is brought under the Fair Labor Standards Act, and consent to be
      bound by the Court’s decision.

   3. I designate the Representative Plaintiff and the law firm and attorneys at JOSEPHSON DUNLAP, LLP
      and BRUCKNER BURCH PLLC as my attorneys to prosecute and make decisions concerning my
      wage claims, the manner and method of conducting this litigation, the entering of an agreement
      with Plaintiffs’ counsel concerning attorneys’ fees and costs, and all other matters pertaining to this
      lawsuit.

   4. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC
      to use this consent to file my claim in a separate lawsuit, class/collective action, or arbitration
      against the company.

   5. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court on all
      issues in this case.

                                                                        Apr 10, 2020
Signature: ___________________________
           Thomas Menas (Apr 10, 2020)                   Date Signed: ___________________________




                                                     EXHIBIT 1
               Case 2:19-cv-01080-WSS-LPL
                      Case 2:20-cv-00200-CB Document
                                            Document174-2
                                                     54 Filed
                                                           Filed
                                                               04/24/20
                                                                 07/31/20Page
                                                                           Page
                                                                              4 of
                                                                                1945 of 275

                                                  FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: James King

    1. I hereby consent to make a claim against ___________________________
                                                            Energy Transfer Partners
                                                                                     to pursue my claims of unpaid overtime during the time that I worked
         with the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against ____________________________.
                                                                                      Energy Transfer Partners



    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:                                                   Date Signed: Apr 18, 2020
                      James King (Apr 18, 2020)




                                                                     EXHIBIT 1
                 Case 2:19-cv-01080-WSS-LPL
                        Case 2:20-cv-00200-CB Document
                                              Document174-2
                                                       54 Filed
                                                             Filed
                                                                 04/24/20
                                                                   07/31/20Page
                                                                             Page
                                                                                5 of
                                                                                  1955 of 275

                                                 FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Michael Pena

    1. I hereby consent to make a claim against ________________________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                  Energy Transfer Partners


         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP andEnergy
                                                                            BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against _______________________.
                                                                                 Transfer Partners




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:Michael Pena (Apr 17, 2020)                          Date Signed: Apr 17, 2020




                                                                      EXHIBIT 2
    Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 196 of 275




Becker v. Delek US Energy, No. 3:20-cv-00285 (M.D. Tenn.)
                 Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 197 of 275

                                                   FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Michael Becker

    1. I hereby consent to make a claim against _                            _______ to pursue my claims of unpaid overtime during the time that I worked with
                                                                             Delek USA

         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                      ______.
                                                                                                Delek USA



    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:Michael Becker (Mar 21, 2020)                        Date Signed: Mar 21, 2020




                     Case 3:20-cv-00285 Document 1-1 Filed 04/01/20 Page 2 of 2 PageID #: 12
                 Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 198 of 275

                                                FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: freddy rojas

    1. I hereby consent to make a claim against                          / Delek US
                                                                         _________ to pursue my claims of unpaid overtime during the time that I worked with
         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
                                                                                            / Delek US
         separate lawsuit, class/collective action, or arbitration against _                ________.

    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:freddy rojas (Apr 3, 2020)                           Date Signed: Apr 3, 2020




                                                                        EXHIBIT 1




                     Case 3:20-cv-00285 Document 7-1 Filed 04/07/20 Page 1 of 1 PageID #: 26
    Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 199 of 275




Shropshire v. Cheniere Energy, Inc., No. 4:20-cv-01175 (S.D.
                           Tex.)
Case 2:19-cv-01080-WSS-LPL
  Case                     Document
        4:20-cv-01175 Document        174-2
                               1-1 Filed     Filed 07/31/20
                                         on 04/01/20 in TXSDPage
                                                             Page200 of 1275
                                                                   1 of
                 Case 2:19-cv-01080-WSS-LPL
                    Case                     Document
                          4:20-cv-01175 Document       174-2
                                                 3 Filed      Filed 07/31/20
                                                         on 04/03/20 in TXSD Page
                                                                              Page201
                                                                                   3 ofof4 275
                                                    FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Winfrey Garrett

    1. I hereby consent to make a claim against                          _________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                         / Cheniere LNG


         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                  ________.
                                                                                            / Cheniere LNG




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:Winfrey Garrett (Mar 30, 2020)                       Date Signed: Mar 30, 2020




                                                                         EXHIBIT 1
                 Case 2:19-cv-01080-WSS-LPL
                    Case                     Document
                          4:20-cv-01175 Document       174-2
                                                 3 Filed      Filed 07/31/20
                                                         on 04/03/20 in TXSD Page
                                                                              Page202
                                                                                   4 ofof4 275
                                                  FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Floyd E. Shropshire

    1. I hereby consent to make a claim against                          _________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                         / Cheniere LNG


         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                  ________.
                                                                                            / Cheniere LNG




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.
                      Floyd E. Shropshire
         Signature:Floyd E. Shropshire (Apr 1, 2020)                    Date Signed: Apr 1, 2020




                                                                         EXHIBIT 2
                 Case 2:19-cv-01080-WSS-LPL
                    Case                     Document
                          4:20-cv-01175 Document       174-2
                                                 4 Filed      Filed 07/31/20
                                                         on 04/07/20 in TXSD Page
                                                                              Page203
                                                                                   3 ofof3 275
                                                 FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Chad G Farber

    1. I hereby consent to make a claim against                          _________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                         s/Cheniere LNG


         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                  ________.
                                                                                            s/Cheniere LNG




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.
                     Chad G Farber
         Signature:Chad G Farber (Apr 3, 2020)                          Date Signed: Apr 3, 2020




                                                                        EXHIBIT 1
    Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 204 of 275




Flynn v. Sanchez Oil & Gas Corp., No. 5:19-cv-00867 (W.D.
                          Tex.)
  CaseCase
       2:19-cv-01080-WSS-LPL
            5:19-cv-00867-JKP-ESC
                               Document
                                  Document
                                        174-2
                                            8 Filed 07/31/20
                                                    08/02/19 Page 205
                                                                  3 of of
                                                                       4 275




                               CONSENT TO JOIN WAGE CLAIM
            William Howell
Print Name: _________________________________________
                                                                              Sanchez Oil & Gas
   1. I hereby consent to participate in a collective action lawsuit against _________________________
      to pursue my claims of unpaid overtime during the time that I worked with the company.

   2. I understand that this lawsuit is brought under the Fair Labor Standards Act, and consent to be
      bound by the Court’s decision.

   3. I designate the law firm and attorneys at JOSEPHSON DUNLAP and BRUCKNER BURCH as my
      attorneys to prosecute my wage claims.

   4. I authorize the law firm and attorneys at JOSEPHSON DUNLAP and BRUCKNER BURCH to use this
      consent to file my claim in a separate lawsuit, class/collective action, or arbitration against the
      company.

         William Howell                                              10-16-18
Signature: ___________________________
           William Howell (Oct 16, 2018)               Date Signed: ___________________________




                                                EXHIBIT 1
  CaseCase
       2:19-cv-01080-WSS-LPL
            5:19-cv-00867-JKP-ESC
                               Document
                                  Document
                                        174-2
                                            8 Filed 07/31/20
                                                    08/02/19 Page 206
                                                                  4 of of
                                                                       4 275




                               CONSENT TO JOIN WAGE CLAIM
            William Moore
Print Name: _________________________________________
                                                                              Sanchez Oil & Gas
   1. I hereby consent to participate in a collective action lawsuit against _________________________
      to pursue my claims of unpaid overtime during the time that I worked with the company.

   2. I understand that this lawsuit is brought under the Fair Labor Standards Act, and consent to be
      bound by the Court’s decision.

   3. I designate the law firm and attorneys at JOSEPHSON DUNLAP and BRUCKNER BURCH as my
      attorneys to prosecute my wage claims.

   4. I authorize the law firm and attorneys at JOSEPHSON DUNLAP and BRUCKNER BURCH to use this
      consent to file my claim in a separate lawsuit, class/collective action, or arbitration against the
      company.


Signature: ___________________________
           William Moore (Oct 17, 2018)
                                                                     10/17/2018
                                                       Date Signed: ___________________________




                                                EXHIBIT 2
                CaseCase
                     2:19-cv-01080-WSS-LPL
                         5:19-cv-00867-JKP-ESC
                                             Document
                                                Document
                                                      174-2
                                                         71 Filed
                                                             Filed07/31/20
                                                                   04/24/20 Page
                                                                            Page207
                                                                                 3 ofof
                                                                                      3 275

                                               FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Jimmy Gonzales

    1. I hereby consent to make a claim against ________________________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                      Sanchez Oil & Gas


         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER            BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against _______________________.
                                                                             Sanchez Oil & Gas




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:Jimmy Gonzales (Apr 20, 2020)                      Date Signed: Apr 20, 2020




                                                                    EXHIBIT 1
     Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 208 of 275




Becker v. NES Midstream LLC, No. 3:20-cv-01153 (N.D. Tex.)
                 Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 209 of 275
                  Case 3:20-cv-01153-S Document 1-1 Filed 05/07/20 Page 2 of 2 PageID 12
                                               FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Dick Foster

    1. I hereby consent to make a claim against ________________________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                       Navigator Midstream



         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against _______________________.
                                                                                             Navigator Midstream




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:Dick Foster (Apr 1, 2020)                          Date Signed: Apr 1, 2020
  Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 210 of 275




Hinkle v. Phillips 66 Co., No. 4:20-cv-00022 (W.D. Tex.)
                 Case 2:19-cv-01080-WSS-LPL
                      Case 4:20-cv-00022-DC-DF
                                             Document
                                               Document
                                                      174-2
                                                         4 Filed
                                                            Filed04/03/20
                                                                  07/31/20 Page
                                                                            Page4211
                                                                                  of 4of 275

                                                 FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Rick Saintes

    1. I hereby consent to make a claim against                              _______ to pursue my claims of unpaid overtime during the time that I worked with
                                                                             Phillips 66

         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                      ______.
                                                                                                Phillips 66



    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.
                     Rick Saintes
         Signature:Rick Saintes (Mar 30, 2020)                          Date Signed: Mar 30, 2020




                                                                         EXHIBIT 2
                 Case 2:19-cv-01080-WSS-LPL
                      Case 4:20-cv-00022-DC-DF
                                             Document
                                               Document
                                                      174-2
                                                         8 Filed
                                                            Filed04/09/20
                                                                  07/31/20 Page
                                                                            Page3212
                                                                                  of 3of 275

                                                  FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: William M. Stanley

    1. I hereby consent to make a claim against _                        _________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                          ConocoPhillips


         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER         BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against _                ________.
                                                                             ConocoPhillips




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:William M. Stanley (Apr 3, 2020)                     Date Signed: Apr 3, 2020




                                                                        EXHIBIT 1
                Case Case
                     2:19-cv-01080-WSS-LPL
                          4:20-cv-00022-DC-DFDocument
                                               Document
                                                      174-2
                                                        15 Filed
                                                            Filed04/24/20
                                                                 07/31/20 Page
                                                                          Page3213
                                                                                of 3of 275

                                                 FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: ThomasJBarba

   1. I hereby consent to make a claim against ________________________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                          Phillips 66

         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

   3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against _______________________.
                                                                                              Phillips 66



    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.
                     ThomasJBarba
         Signature:ThomasJBarba (Apr 20, 2020)                        Date Signed: Apr 20, 2020




                                                                    EXHIBIT 1
                 Case Case
                      2:19-cv-01080-WSS-LPL
                           4:20-cv-00022-DC-DFDocument
                                                Document
                                                       174-2
                                                         17 Filed
                                                             Filed05/08/20
                                                                  07/31/20 Page
                                                                           Page5214
                                                                                 of 5of 275

                                                FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Thomas Shilling

    1. I hereby consent to make a claim against ________________________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                         Phillips 66

         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against _______________________.
                                                                                              Phillips 66



    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.
                     Thomas Shilling
         Signature:Thomas Shilling (Mar 23, 2020)                     Date Signed: Mar 23, 2020




                                                                    EXHIBIT 3
  Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 215 of 275




Lindsey v. Magellan Midstream Partners, L.P., No. 4:19-
                cv-00646 (N.D. Okla.)
        Case 4:19-cv-00646-JFH-JFJ Document 45 Filed in USDC ND/OK on 04/03/20 Page 3 of 3
            Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 216 of 275

                                               FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Gary Irwin

    1. I hereby consent to make a claim against                      ____________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                     Magellan Midstream Service



         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                        ___________.
                                                                                                  Magellan Midstream Service




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:Gary Irwin (Mar 27, 2020)                              Date Signed: Mar 27, 2020




                                                                              EXHIBIT 1
        Case 4:19-cv-00646-JFH-JFJ Document 46 Filed in USDC ND/OK on 04/07/20 Page 3 of 3
            Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 217 of 275

                                                 FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: William Lewis

    1. I hereby consent to make a claim against _                   _____________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                    \Magellan Midstream

         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against _              ____________.
                                                                                          \Magellan Midstream



    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.
                     William Lewis
         Signature:William Lewis (Apr 5, 2020)                           Date Signed: Apr 5, 2020




                                                                        EXHIBIT 1
Case 4:19-cv-00646-JFH-JFJ Document 47 Filed in USDC ND/OK on 04/09/20 Page 3 of 3
    Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 218 of 275




                                  CONSENT TO JOIN WAGE CLAIM
              brandon engler
  Print Name: _________________________________________
                                                                                               Magellan Midstream Partners
     1. I hereby consent to participate in a collective action lawsuit against ________________________
        to pursue my claims of unpaid overtime during the time that I worked with the company.

     2. I understand that this lawsuit is brought under the Fair Labor Standards Act, and consent to be
        bound by the Court’s decision.

     3. I designate the Representative Plaintiff and the law firm and attorneys at JOSEPHSON DUNLAP, LLP
        and BRUCKNER BURCH PLLC as my attorneys to prosecute and make decisions concerning my
        wage claims, the manner and method of conducting this litigation, the entering of an agreement
        with Plaintiffs’ counsel concerning attorneys’ fees and costs, and all other matters pertaining to this
        lawsuit.

     4. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC
        to use this consent to file my claim in a separate lawsuit, class/collective action, or arbitration
        against the company.

     5. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court on all
        issues in this case.

                                                                          Apr 6, 2020
  Signature: ___________________________
             brandon engler (Apr 6, 2020)                  Date Signed: ___________________________




                                              EXHIBIT 1
  Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 219 of 275




Lindsey v. ONEOK, Inc., No. 7:19-cv-00284 (W.D. Tex.)
                 CaseCase
                      2:19-cv-01080-WSS-LPL
                          7:19-cv-00284-DC-RCG
                                             Document
                                                Document
                                                      174-2
                                                         15 Filed
                                                            Filed 07/31/20
                                                                  04/01/20 Page
                                                                           Page 220
                                                                                3 of of
                                                                                     3 275

                                                   FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Michael Becker

    1. I hereby consent to make a claim against
                                                                              OneOK
                                                                              ______ to pursue my claims of unpaid overtime during the time that I worked with
         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                       _____.
                                                                                                 OneOK



    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:Michael Becker (Mar 24, 2020)                        Date Signed: Mar 24, 2020




                                                                             EXHIBIT 1
                 CaseCase
                      2:19-cv-01080-WSS-LPL
                          7:19-cv-00284-DC-RCG
                                             Document
                                                Document
                                                      174-2
                                                         16 Filed
                                                            Filed 07/31/20
                                                                  04/02/20 Page
                                                                           Page 221
                                                                                3 of of
                                                                                     3 275

                                                   FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Jerry Fontenot

    1. I hereby consent to make a claim against
                                                                             / Oneok
                                                                             ______ to pursue my claims of unpaid overtime during the time that I worked with
         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                      _____.
                                                                                                / Oneok



    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:Jerry Fontenot (Mar 30, 2020)                        Date Signed: Mar 30, 2020




                                                                             EXHIBIT 1
                 CaseCase
                      2:19-cv-01080-WSS-LPL
                          7:19-cv-00284-DC-RCG
                                             Document
                                                Document
                                                      174-2
                                                         17 Filed
                                                            Filed 07/31/20
                                                                  04/06/20 Page
                                                                           Page 222
                                                                                3 of of
                                                                                     3 275

                                                  FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Mark A. Lucier

    1. I hereby consent to make a claim against
                                                                             / Oneok
                                                                             ______ to pursue my claims of unpaid overtime during the time that I worked with
         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                      _____.
                                                                                                / Oneok



    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.
                      Mark A. Lucier
         Signature:Mark A. Lucier (Apr 1, 2020)                         Date Signed: Apr 1, 2020




                                                                         EXHIBIT 1
CaseCase
     2:19-cv-01080-WSS-LPL
         7:19-cv-00284-DC-RCG
                            Document
                               Document
                                     174-2
                                        18 Filed
                                           Filed 07/31/20
                                                 04/10/20 Page
                                                          Page 223
                                                               3 of of
                                                                    3 275




                               EXHIBIT 1
  Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 224 of 275




Newman v. Plains All-American Pipeline, L.P., No. 7:19-
               cv-00244 (W.D. Tex.)
                 CaseCase
                      2:19-cv-01080-WSS-LPL
                          7:19-cv-00244-DC-RCG
                                             Document
                                                Document
                                                      174-2
                                                         14 Filed
                                                            Filed 07/31/20
                                                                  01/23/20 Page
                                                                           Page 225
                                                                                3 of of
                                                                                     3 275

                                               FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Mike Crain

    1. I hereby consent to make a claim against                      ____________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                     Plains All American Pipeline



         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                          ___________.
                                                                                                    Plains All American Pipeline




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:Mike Crain (Jan 21, 2020)                               Date Signed: Jan 21, 2020




                                                                                  EXHIBIT 1
   CaseCase
        2:19-cv-01080-WSS-LPL
            7:19-cv-00244-DC-RCG
                               Document
                                  Document
                                        174-2
                                           15 Filed
                                              Filed 07/31/20
                                                    02/11/20 Page
                                                             Page 226
                                                                  3 of of
                                                                       3 275




                                     CONSENT TO JOIN WAGE CLAIM


Print Name: Lon Crow


                                                                                       /Plains All American
   1. I hereby consent to participate in a collective action lawsuit against                         _
      to pursue my claims of unpaid overtime during the time that I worked with the company.

   2. I understand that this lawsuit is brought under the Fair Labor Standards Act, and consent
      to be bound by the Court’s decision.

   3. I designate the law firm and attorneys at JOSEPHSON DUNLAP as my attorneys to
      prosecute my wage claims.

   4. I authorize the law firm and attorneys at JOSEPHSON DUNLAP to use this consent to
      file my claim in a separate lawsuit, class/collective action, or arbitration against the
      company.




Signature: Lon Crow (Dec 18, 2019)                             Date Signed:     Dec 18, 2019




                                                EXHIBIT 1
                 CaseCase
                      2:19-cv-01080-WSS-LPL
                          7:19-cv-00244-DC-RCG
                                             Document
                                                Document
                                                      174-2
                                                         21 Filed
                                                            Filed 07/31/20
                                                                  04/06/20 Page
                                                                           Page 227
                                                                                3 of of
                                                                                     4 275

                                                 FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: John W. Smith

    1. I hereby consent to make a claim against                       ___________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                      t/ Plains All American Pipeline



         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                              __________.
                                                                                                        t/ Plains All American Pipeline




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.
                     John W. Smith
         Signature:John W. Smith (Apr 2, 2020)                           Date Signed: Apr 2, 2020




                                                                         EXHIBIT 1
                 CaseCase
                      2:19-cv-01080-WSS-LPL
                          7:19-cv-00244-DC-RCG
                                             Document
                                                Document
                                                      174-2
                                                         22 Filed
                                                            Filed 07/31/20
                                                                  04/09/20 Page
                                                                           Page 228
                                                                                3 of of
                                                                                     3 275

                                              FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Steve Lang

    1. I hereby consent to make a claim against _                       __________ to pursue my claims of unpaid overtime during the time that I worked with
                                                      I                 Plains All American Pipeline



         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against _                           _________.
                                                                              I                        Plains All American Pipeline




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:Steve Lang (Apr 8, 2020)                             Date Signed: Apr 8, 2020




                                                                        EXHIBIT 1
      Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 229 of 275




Oates v. Kinder Morgan Energy Partners L.P., No. 5:19-cv-01171
                        (W.D. Okla.)
                 Case 2:19-cv-01080-WSS-LPL
                        Case 5:19-cv-01171-SLPDocument
                                               Document174-2  Filed
                                                         6 Filed    07/31/20Page
                                                                 01/10/20     Page  230
                                                                                 3 of 4 of 275
                                                 FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Lucien Boutte

    1. I hereby consent to make a claim against                              ________
                                                                             Kinder Morgan to pursue my claims of unpaid overtime during the time that I worked with

         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                       _______.
                                                                                                 Kinder Morgan



    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.
                     Lucien Boutte
         Signature:Lucien Boutte (Jan 7, 2020)                          Date Signed: Jan 7, 2020




                                                                             EXHIBIT 1
                 Case 2:19-cv-01080-WSS-LPL
                        Case 5:19-cv-01171-SLPDocument
                                               Document174-2  Filed
                                                         6 Filed    07/31/20Page
                                                                 01/10/20     Page  231
                                                                                 4 of 4 of 275
                                                FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: William delaHoussaye

    1. I hereby consent to make a claim against                      Kinder Morgan
                                                                     ____________ to pursue my claims of unpaid overtime during the time that I worked with
         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
                                                                                        Kinder Morgan
         separate lawsuit, class/collective action, or arbitration against              ___________.

    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.
                     William delaHoussaye
         Signature:William delaHoussaye (Jan 8, 2020)                   Date Signed: Jan 8, 2020




                                                                             EXHIBIT 2
                 Case 2:19-cv-01080-WSS-LPL
                       Case 5:19-cv-01171-SLP Document
                                               Document174-2 Filed
                                                        24 Filed   07/31/20Page
                                                                 04/01/20   Page  232
                                                                                3 of 3 of 275
                                                 FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Robert w.Asch Jr

    1. I hereby consent to make a claim against                              ________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                             / Kinder Morgan


         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER           BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                      _______.
                                                                              / Kinder Morgan




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.
                     Robert w.Asch Jr
         Signature:Robert w.Asch Jr (Mar 26, 2020)                      Date Signed: Mar 26, 2020




                                                                             EXHBIT 1
                 Case 2:19-cv-01080-WSS-LPL
                       Case 5:19-cv-01171-SLP Document
                                               Document174-2 Filed
                                                        25 Filed   07/31/20Page
                                                                 04/02/20   Page  233
                                                                                3 of 4 of 275
                                                   FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Josef Ricketts

    1. I hereby consent to make a claim against               /Kinder Morgan
                                                              ___________________ to pursue my claims of unpaid overtime during the time that I worked with
         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
       separate lawsuit, class/collective action, or arbitration against /Kinder Morgan
                                                                         __________________.

    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:Josef Ricketts (Mar 31, 2020)                         Date Signed: Mar 31, 2020




                                                                          EXHIBIT 1
                 Case 2:19-cv-01080-WSS-LPL
                       Case 5:19-cv-01171-SLP Document
                                               Document174-2 Filed
                                                        25 Filed   07/31/20Page
                                                                 04/02/20   Page  234
                                                                                4 of 4 of 275
                                                  FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Floyd E. Shropshire

    1. I hereby consent to make a claim against                          _________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                             Kinder Morgan


         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER        BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                   ________.
                                                                             Kinder Morgan




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.
                      Floyd E. Shropshire
         Signature:Floyd E. Shropshire (Apr 1, 2020)                    Date Signed: Apr 1, 2020




                                                                         EXHIBIT 2
                 Case 2:19-cv-01080-WSS-LPL
                       Case 5:19-cv-01171-SLP Document
                                               Document174-2 Filed
                                                        26 Filed   07/31/20Page
                                                                 04/06/20   Page  235
                                                                                3 of 4 of 275
                                               FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: David Beall

    1. I hereby consent to make a claim against _            \Kinder Morgan to pursue my claims of unpaid overtime during the time that I worked with
                                                             _________________
         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
       separate lawsuit, class/collective action, or arbitration against Kinder Morgan
                                                                         ________________.

    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:David Beall (Apr 3, 2020)                          Date Signed: Apr 3, 2020




                                                                       EXHIBIT 1
                 Case 2:19-cv-01080-WSS-LPL
                       Case 5:19-cv-01171-SLP Document
                                               Document174-2 Filed
                                                        27 Filed   07/31/20Page
                                                                 04/09/20   Page  236
                                                                                3 of 3 of 275
                                                   FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Bonnie Dautriel

    1. I hereby consent to make a claim against _                        _________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                          Kinder Morgan


         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER        BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against _                ________.
                                                                             Kinder Morgan




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.
                      Bonnie Dautriel
         Signature:Bonnie Dautriel (Apr 8, 2020)                        Date Signed: Apr 8, 2020




                                                                        EXHIBIT 1
               Case 2:19-cv-01080-WSS-LPL
                     Case 5:19-cv-01171-SLP Document
                                             Document174-2 Filed
                                                      28 Filed   07/31/20Page
                                                               04/17/20   Page  237
                                                                              3 of 3 of 275
                                               FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: markmcmahan

   1. I hereby consent to make a claim against ________________________
                                                           Kinder Morgan
                                                                         to pursue my claims of unpaid overtime during the time that I worked with
        the company.

   2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
        decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
        concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

   3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
                                                                                      Kinder Morgan
        separate lawsuit, class/collective action, or arbitration against _______________________.

   4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.
                   markmcmahan
        Signature:markmcmahan (Apr 12, 2020)                         Date Signed: Apr 12, 2020




                                                                     EXHIBIT 1
  Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 238 of 275




Page v. DTE Pipeline Co., No. 2:19-cv-01345 (W.D. Pa.)
  CaseCase
       2:19-cv-01080-WSS-LPL
            2:19-cv-01345-DSC-LPL
                               Document
                                  Document
                                        174-2
                                            8 Filed 07/31/20
                                                    11/06/19 Page 239
                                                                  3 of of
                                                                       3 275




                                CONSENT TO JOIN WAGE CLAIM
            Chris Aguilar
Print Name: _________________________________________

   1. I hereby consent to participate in a collective action lawsuit against             DTE
                                                                                         ___
      to pursue my claims of unpaid overtime during the time that I worked with the company.

   2. I understand that this lawsuit is brought under the Fair Labor Standards Act, and consent to be
      bound by the Court’s decision.

   3. I designate the Representative Plaintiff and the law firm and attorneys at JOSEPHSON DUNLAP, LLP
      and BRUCKNER BURCH PLLC as my attorneys to prosecute and make decisions concerning my
      wage claims, the manner and method of conducting this litigation, the entering of an agreement
      with Plaintiffs’ counsel concerning attorneys’ fees and costs, and all other matters pertaining to this
      lawsuit.

   4. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC
      to use this consent to file my claim in a separate lawsuit, class/collective action, or arbitration
      against the company.

   5. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court on all
      issues in this case.

                                                                        Oct 25, 2019
Signature: ___________________________
           Chris Aguilar (Oct 25, 2019)                  Date Signed: ___________________________




                                              EXHIBIT 1
                 CaseCase
                      2:19-cv-01080-WSS-LPL
                          2:19-cv-01345-DSC-LPL
                                             Document
                                                Document
                                                      174-2
                                                         39 Filed
                                                             Filed07/31/20
                                                                   04/02/20 Page
                                                                            Page240
                                                                                 3 ofof
                                                                                      3 275

                                                FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Joseph Cad Linsicombe

    1. I hereby consent to make a claim against                      DTE Midstream
                                                                     ____________ to pursue my claims of unpaid overtime during the time that I worked with
         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
                                                                                        DTE Midstream
         separate lawsuit, class/collective action, or arbitration against              ___________.

    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:Joseph Cad Linsicombe (Mar 31, 2020)                 Date Signed: Mar 31, 2020




                                                                             EXHIBIT 1
     Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 241 of 275




Reeves v. Enterprise Product Partners, L.P., No. 4:19-cv-00570
                         (N.D. Okla.)
       Case 4:19-cv-00570-JED-FHM Document 47 Filed in USDC ND/OK on 01/13/20 Page 4 of 4
           Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 242 of 275

                                                  FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Todd A Orcutt

    1. I hereby consent to make a claim against                      ____________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                     Enterprise Products

         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                 ___________.
                                                                                           Enterprise Products




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.
                     Todd A Orcutt
         Signature:Todd A Orcutt (Jan 10, 2020)                         Date Signed: Jan 10, 2020




                                                                             EXHIBIT 1
       Case 4:19-cv-00570-JED-FHM Document 60 Filed in USDC ND/OK on 03/13/20 Page 4 of 4
           Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 243 of 275

                                          FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Colin Rice

    1. I hereby consent to make a claim against                      ____________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                     Enterprise Products

         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                 ___________.
                                                                                           Enterprise Products




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:                                                      Date Signed: Mar 6, 2020
       Case 4:19-cv-00570-JED-FHM Document 62 Filed in USDC ND/OK on 04/01/20 Page 4 of 6
           Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 244 of 275

                                                  FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Jacky Hamrick

    1. I hereby consent to make a claim against                       ___________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                      Enterprise Products


         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER             BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                  _________.
                                                                            Enterprise Products




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.
                     Jacky Hamrick
         Signature:Jacky Hamrick (Mar 25, 2020)                          Date Signed: Mar 25, 2020




                                                                          EXHIBIT 1
       Case 4:19-cv-00570-JED-FHM Document 62 Filed in USDC ND/OK on 04/01/20 Page 5 of 6
           Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 245 of 275

                                                 FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Doyle Rogers

    1. I hereby consent to make a claim against                       ___________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                       /Enterprise Products


         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER              BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                    __________.
                                                                            /Enterprise Products




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:Doyle Rogers (Mar 27, 2020)                           Date Signed: Mar 27, 2020




                                                                           EXHIBIT 2
       Case 4:19-cv-00570-JED-FHM Document 62 Filed in USDC ND/OK on 04/01/20 Page 6 of 6
           Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 246 of 275

                                                   FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Charles stover

    1. I hereby consent to make a claim against                       ___________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                       / Enterprise Products


         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER               BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                     __________.
                                                                            / Enterprise Products




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:Charles stover (Mar 27, 2020)                         Date Signed: Mar 27, 2020




                                                                           EXHIBIT 3
       Case 4:19-cv-00570-JED-FHM Document 64 Filed in USDC ND/OK on 04/06/20 Page 4 of 4
           Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 247 of 275

                                                FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Lawrence W. Long

    1. I hereby consent to make a claim against                       ___________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                       /Enterprise Products


         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER              BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                    __________.
                                                                            /Enterprise Products




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:Lawrence W. Long (Apr 1, 2020)                        Date Signed: Apr 1, 2020




                                                                             EXHIBIT 1
       Case 4:19-cv-00570-JED-FHM Document 65 Filed in USDC ND/OK on 04/17/20 Page 4 of 4
           Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 248 of 275

                                                 FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Kenneth Schiller

    1. I hereby consent to make a claim against ________________________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                   Enterprise Products

         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against _______________________.
                                                                                         Enterprise Products



    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:Kenneth Schiller (Apr 12, 2020)                    Date Signed: Apr 12, 2020




                                                                      EXHIBIT 1
      Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 249 of 275




Robertson v. Enbridge (U.S.) Inc., No. 2:19-cv-01080 (W.D. Pa.)
  CaseCase
       2:19-cv-01080-WSS-LPL
            2:19-cv-01080-WSS-LPL
                               Document
                                   Document
                                        174-28 Filed
                                               Filed 07/31/20
                                                     09/13/19 Page
                                                              Page 250
                                                                   3 of of
                                                                        3 275




                                CONSENT TO JOIN WAGE CLAIM
            Gregory Huggins
Print Name: _________________________________________
                                                                                                     Enbridge
   1. I hereby consent to participate in a collective action lawsuit against ________________________
      to pursue my claims of unpaid overtime during the time that I worked with the company.

   2. I understand that this lawsuit is brought under the Fair Labor Standards Act, and consent to be
      bound by the Court’s decision.

   3. I designate the Representative Plaintiff and the law firm and attorneys at JOSEPHSON DUNLAP, LLP
      and BRUCKNER BURCH PLLC as my attorneys to prosecute and make decisions concerning my
      wage claims, the manner and method of conducting this litigation, the entering of an agreement
      with Plaintiffs’ counsel concerning attorneys’ fees and costs, and all other matters pertaining to this
      lawsuit.

   4. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC
      to use this consent to file my claim in a separate lawsuit, class/collective action, or arbitration
      against the company.

   5. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court on all
      issues in this case.

          Gregory Huggins                                               Aug 27, 2019
Signature: ___________________________
           Gregory Huggins (Aug 27, 2019)                Date Signed: ___________________________




                                               EXHIBIT 1
                CaseCase
                     2:19-cv-01080-WSS-LPL
                         2:19-cv-01080-WSS-LPL
                                            Document
                                               Document
                                                     174-2
                                                         25 Filed
                                                             Filed07/31/20
                                                                   10/18/19 Page
                                                                             Page251
                                                                                  3 ofof3 275

                                                 FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: AngelRHernandez

    1. I hereby consent to make a claim against                               _______
                                                                              Enbridge
                                                                                       to pursue my claims of unpaid overtime during the time that I worked
         with the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                   ____________.
                                                                                            Enbridge



    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:                                                     Date Signed: Oct 18, 2019
                      AngelRHernandez (Oct 18, 2019)




                                                                             EXHIBIT 1
                CaseCase
                     2:19-cv-01080-WSS-LPL
                         2:19-cv-01080-WSS-LPL
                                            Document
                                               Document
                                                     174-2
                                                         37 Filed
                                                             Filed07/31/20
                                                                   12/13/19 Page
                                                                             Page252
                                                                                  3 ofof4 275

                                                  FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Scott Bridgeman

    1. I hereby consent to make a claim against                                _______
                                                                               Enbridge
                                                                                        to pursue my claims of unpaid overtime during the time that I worked
         with the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                  _____________.
                                                                                            / Enbridge



    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:   Scott Bridgeman                                   Date Signed: Dec 12, 2019
                      Scott Bridgeman (Dec 12, 2019)




                                                                             EXHIBIT 1
                CaseCase
                     2:19-cv-01080-WSS-LPL
                         2:19-cv-01080-WSS-LPL
                                            Document
                                               Document
                                                     174-2
                                                         37 Filed
                                                             Filed07/31/20
                                                                   12/13/19 Page
                                                                             Page253
                                                                                  4 ofof4 275

                                                  FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: James Kozelouzek

    1. I hereby consent to make a claim against                               _______
                                                                              Enbridge
                                                                                       to pursue my claims of unpaid overtime during the time that I worked
         with the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                 _____________.
                                                                                           / Enbridge



    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:   James Kozelouzek                                  Date Signed: Dec 4, 2019
                      James Kozelouzek (Dec 4, 2019)




                                                                             EXHIBIT 2
                 CaseCase
                      2:19-cv-01080-WSS-LPL
                          2:19-cv-01080-WSS-LPL
                                             Document
                                                Document
                                                      174-2
                                                          39 Filed
                                                              Filed07/31/20
                                                                    01/15/20 Page
                                                                              Page254
                                                                                   3 ofof3 275

                                                   FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Randall Hodges

    1. I hereby consent to make a claim against                       ___________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                      / Spectra Energy Corp


         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER              BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                    __________.
                                                                           / Spectra Energy Corp




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:Randall Hodges (Jan 10, 2020)                        Date Signed: Jan 10, 2020




                                                                             EXHIBIT 1
                CaseCase
                     2:19-cv-01080-WSS-LPL
                         2:19-cv-01080-WSS-LPL
                                            Document
                                               Document
                                                     174-2
                                                         53 Filed
                                                             Filed07/31/20
                                                                   02/17/20 Page
                                                                             Page255
                                                                                  3 ofof3 275

                                          FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: michael hendrick

    1. I hereby consent to make a claim against                               _______ to pursue my claims of unpaid overtime during the time that I worked with
                                                                              Enbridge

         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                       ______.
                                                                                                  Enbridge



    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:                                                     Date Signed: Feb 13, 2020




                                                                             EXHIBIT 1
                 CaseCase
                      2:19-cv-01080-WSS-LPL
                          2:19-cv-01080-WSS-LPL
                                             Document
                                                Document
                                                      174-2
                                                          75 Filed
                                                              Filed07/31/20
                                                                    03/06/20 Page
                                                                              Page256
                                                                                   3 ofof3 275

                                              FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: john parks

    1. I hereby consent to make a claim against                              _______ to pursue my claims of unpaid overtime during the time that I worked with
                                                                             Enbridge

         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against                      ______.
                                                                                                 Enbridge



    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:john parks (Mar 5, 2020)                             Date Signed: Mar 5, 2020




                                                                             EXHIBIT 1
                 CaseCase
                      2:19-cv-01080-WSS-LPL
                          2:19-cv-01080-WSS-LPL
                                             Document
                                                Document
                                                      174-2
                                                          92 Filed
                                                              Filed07/31/20
                                                                    04/01/20 Page
                                                                              Page257
                                                                                   3 ofof3 275

                                                   FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Brian S. Matis

    1. I hereby consent to make a claim against                  Enbridge Contract
                                                                 ________________ to pursue my claims of unpaid overtime during the time that I worked with
         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
                                                                                  / Enbridge Contract
         separate lawsuit, class/collective action, or arbitration against        ________________.

    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.
                      Brian S. Matis
         Signature:Brian S. Matis (Mar 20, 2020)                        Date Signed: Mar 20, 2020




                                                                             EXHIBIT 1
CaseCase
     2:19-cv-01080-WSS-LPL
         2:19-cv-01080-WSS-LPL
                            Document
                               Document
                                     174-2
                                         97 Filed
                                             Filed07/31/20
                                                   04/10/20 Page
                                                             Page258
                                                                  4 ofof4 275




                                EXHIBIT 2
                 Case
                    Case
                      2:19-cv-01080-WSS-LPL
                         2:19-cv-01080-WSS-LPL
                                             Document
                                                Document
                                                      174-2
                                                         162 Filed
                                                              Filed07/31/20
                                                                    07/02/20 Page
                                                                              Page259
                                                                                   3 ofof5275

                                                  FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Justin Atwood

    1. I hereby consent to make a claim against ________________________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                          Enbridge

         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against _______________________.
                                                                                               Enbridge



    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:Justin Atwood (Apr 27, 2020)                       Date Signed: Apr 27, 2020




                                                                    EXHIBIT 1
    Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 260 of 275




Shwoerer v. The Williams Companies Inc., No. 5:20-cv-00375
                       (W.D. Okla.)
                 Case 2:19-cv-01080-WSS-LPL
                       Case 5:20-cv-00375-PRWDocument 174-2
                                               Document     Filed
                                                        9 Filed   07/31/20Page
                                                                05/08/20   Page  261
                                                                               3 of 4 of 275
                                                    FAIR LABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Print Name: Herbert R. Sterling III

    1. I hereby consent to make a claim against ________________________ to pursue my claims of unpaid overtime during the time that I worked with
                                                                      Williams Companies


         the company.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my attorneys to prosecute and make
         decisions concerning my wage claims, the manner and method of conducting this litigation, the entering of an agreement with Plaintiffs’ counsel
         concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

    3. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER           BURCH PLLC to use this consent to file my claim in a
         separate lawsuit, class/collective action, or arbitration against _______________________.
                                                                           Williams Companies




    4. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court or arbitrator on all issues in this case.

         Signature:Herbert R. Sterling III (Apr 1, 2020)                 Date Signed: Apr 1, 2020




                                                                      EXHIBIT 1
 Case 2:19-cv-01080-WSS-LPL
       Case 5:20-cv-00375-PRWDocument 174-2
                               Document     Filed
                                        9 Filed   07/31/20Page
                                                05/08/20   Page  262
                                                               4 of 4 of 275




                                CONSENT TO JOIN WAGE CLAIM
            kyle wood
Print Name: _________________________________________
                                                                                           Williams
   1. I hereby consent to participate in a collective action lawsuit against ________________________
      to pursue my claims of unpaid overtime during the time that I worked with the company.

   2. I understand that this lawsuit is brought under the Fair Labor Standards Act, and consent to be
      bound by the Court’s decision.

   3. I designate the Representative Plaintiff and the law firm and attorneys at JOSEPHSON DUNLAP, LLP
      and BRUCKNER BURCH PLLC as my attorneys to prosecute and make decisions concerning my
      wage claims, the manner and method of conducting this litigation, the entering of an agreement
      with Plaintiffs’ counsel concerning attorneys’ fees and costs, and all other matters pertaining to this
      lawsuit.

   4. I authorize the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC
      to use this consent to file my claim in a separate lawsuit, class/collective action, or arbitration
      against the company.

   5. I understand that, by filing this Consent Form, I will be bound by the Judgment of the Court on all
      issues in this case.

                                                                        Mar 30, 2020
Signature: ___________________________
           kyle wood (Mar 30, 2020)                      Date Signed: ___________________________




                                            EXHIBIT 2
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 263 of 275




                          EXHIBIT 10
  Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 264 of 275



                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


    MICHAEL J. BECKER, individually and on                DOCKET NO. 3:20-cv-00285
    behalf of all others similarly situated,
                                                          JURY TRIAL DEMANDED
                           vs.
                                                          COLLECTIVE ACTION PURSUANT
    DELEK US ENERGY, INC.                                 TO 29 U.S.C. § 216(b)


                           DECLARATION OF MICHAEL BECKER
I, Michael Becker, hereby declare as follows:
    1. My name is Michael Becker, and the facts contained in this declaration are within my personal
knowledge and are true and correct. I worked exclusively for Delek US Energy, Inc. as an electrical
inspector from approximately August 2018 until December 2018.
    2. During this timeframe, I only worked for Delek. I was financially dependent on Delek I relied
on Delek as my employer and looked to Delek for a predictable paycheck.
    3. Throughout my employment, Delek paid me a day rate.
    4. Based on my experience with Delek, my observations on location, and my conversations with
co-workers, Delek paid all their inspectors a day rate.
    5. During my employment with Delek, I reported any developments on location or otherwise
directly to Delek’s supervisors and upper management employees. My direct supervisor was a Delek
employee, William Edwards, who was a Construction Manager.
    6. For my work for Delek, I was paid a flat sum or “day rate” for each day that I worked. The
day rate I received was paid without regard to the number of hours I worked each day or in a
workweek. I was paid a day rate regardless of the particular job or location I worked on. Delek dictated
the amount of the day rate I received, which was non-negotiable or “take it, or leave it.”
    7. I was not paid for days I did not work. I was not paid a salary. I was only paid based on the
number of days I worked.
    8. Delek scheduled the days and hours that I worked. Delek generally told me I would be
scheduled to work for 5-7 days a week, for weeks at a time. On the days that I worked, Delek required
me to work shifts lasting 12 hours a day, but I often worked more. Based on my experience with




   Case 3:20-cv-00285 Document 26-2 Filed 06/12/20 Page 2 of 4 PageID #: 118
  Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 265 of 275



Delek, my observations on location, and my conversations with co-workers, this schedule was typical
of other inspectors that worked for Delek who, like me, were paid a day rate.
    9. Delek assigned me and the other inspectors to the locations we would be working. While
working for Delek, I worked in Big Spring, Texas and throughout northwest Texas.
    10. Without these assignments, we would have no jobsite to work on because we only worked on
locations through Delek. Based on my experience with Delek, my observations on location, and my
conversations with other inspectors, all of Delek’s inspectors received their job assignments from
Delek. The day-rate pay structure for inspectors was the same at all of the Delek locations that I
worked.
    11. Delek did not require me or any of its other inspectors to significantly invest financially in our
jobs. Delek does not require us to solicit business from Delek’s clients or advertise our services. Delek
prohibited us from negotiating additional work or more favorable rates of pay from Delek’s clients.
We were not financially responsible for downtime or damaged equipment.
    12. My main job for Delek, and the main job of Delek’s other inspectors, was to ensure the project
was completed according to Delek’s specifications and guidelines. As an electrical inspector, my
specific job duties involved inspecting the electrical work in the construction of gathering sites for oil
and gas and refineries to make sure that the electrical work was performed in accordance with the
construction plan and all applicable regulations.
    13. Based on my experience with Delek, my conversations with Delek’s other employees, my
observations on location, and my conversations with co-workers, I believe all of Delek’s inspectors
performed the same or similar work, including coating inspectors, welding inspectors, and utility
inspectors.
    14. Although I regularly worked more than 40 hours a week for Delek, I never received any
overtime. Based on my experience with Delek, observations on location, and my conversations with
co-workers, all of Delek’s inspectors paid a day rate regularly work more than 40 hours each week
without receiving overtime compensation.
    15. Based on my experience with Delek, my observations on location, and my conversations with
co-workers, I believe Delek’s practice of paying its inspectors a day rate (with no overtime) was Delek’s
standard pay practice with regard to these workers.
    16. I believe Delek treated me as an employee. As a result, I should have received the benefits of
being an employee, including overtime compensation.



                                                    2

   Case 3:20-cv-00285 Document 26-2 Filed 06/12/20 Page 3 of 4 PageID #: 119
  Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 266 of 275



    17. Delek required me to work substantial overtime. I often worked 12-17 hours per day, usually
for 7 days a week, for weeks at a time. Thus, on average I typically worked at least 84 hours a week.
    18. Delek did not require any advanced degree to work for them as an inspector. Based on my
experience with Delek, my observations on location, and my conversations with co-workers, I have
personal knowledge that many of Delek’s inspectors did not have any advanced degrees.
    19. Delek did not allow me “subcontract out” any job assignment to another worker.
    20. Delek controlled my work. Delek required all of the inspectors to adhere to strict guidelines,
expectations, and directives. We did not exercise any independent judgement or discretion to create
or stray away from established policies, practices, or regulations. If we failed to meet Delek’s strict
directives, Delek could remove us from the jobsite.
    21. While working for Delek, I did not have any authority to hire or fire anyone. Delek’s
management-level employees were the only persons able to do this. I did not make any hiring, firing,
advancement, or demotion recommendations while working for Delek. Based on my experience with
Delek, my observations on location, and my conversations with co-workers, I do not believe that any
inspector had any authority to hire, fire, or discipline anyone on location.
    22. Through conversations, I know that there is a general interest among the Delek’s inspectors
in recovering back wages that we are entitled to through this collective action. Based on these
conversations, I believe that other inspectors would be interested to learn about their rights and their
opportunity to join this lawsuit.
    23. Because we work in remote locations that are far away from home for long periods of time,
we will eat, sleep, and work at the jobsite. This work schedule makes it difficult for us to regularly
receive mail. In fact, while working, our primary form of contact both with Delek and with the outside
world is through email and text messages. Therefore, I believe that in addition to receiving a letter
notice, sending notice via email will guarantee that the other inspectors will be made aware of the case.
    24. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct.



          Jun 9, 2020
Signed on __________________.                           ______________________________
                                                        Michael Becker (Jun 9, 2020 14:26 PDT)

                                                        Michael Becker




                                                   3

   Case 3:20-cv-00285 Document 26-2 Filed 06/12/20 Page 4 of 4 PageID #: 120
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 267 of 275




                          EXHIBIT 11
  Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 268 of 275




                                         Declaration of Sharon Moyer

   1.             My name is Sharon Moyer. I am over 18 years of age and competent in all respects

to make this declaration pursuant to 28 U.S.C. §1746. I have personal knowledge of the facts in

this declaration; can testify to their accuracy; and make this statement voluntarily.

   2.             I am Vice President and Chief Human Resource Officer for Cypress Energy

Partners, LP (“Cypress”). I am a duly-authorized custodian of its personnel records and those of

its affiliated entities, including Cypress Environmental Management – TIR, LLC (formerly named

Cypress Energy Management-TIR, LLC) which employs inspectors who staff projects contracted

by Tulsa Inspection Resources, LLC. Both are under common control with Cypress.

   3.             Attached as Exhibit A is Michael J. Becker’s most current resume on file with

Cypress Environmental Management – TIR, LLC.

   4.             Exhibit A is a true and correct copy of a record kept or maintained by Cypress

Environmental Management-TIR, LLC in the ordinary course of business.

   5.             I declare under the penalty of perjury, that the foregoing is true and correct.




Executed on this 27th day of July, 2020

     Recoverable Signature



 X
 Sharon Moyer
 Vice President & Chief Human Resource Officer
 Signed by: e841214e-5a93-4ac3-9a6c-4d0761a6ed2e




                                                     1
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 269 of 275




                           EXHIBIT A




                                   2
  Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 270 of 275

Jordan Becker
1113 Glen Eagles Ct. Norman, Ok. 73072 Tel: (405) 210-7846 Email: jbecker_78@yahoo.com

Job Objective:

I am currently seeking to expand my skill sets in the electrical industry. With 23 years total experience
and 10 years in the oilfield, I have a wide array of skills ready to be applied.

Education:

Oklahoma City Community College                           Sep 2014 ~ Jan 2016
Associates in Applied Science, Applied Sciences

Experience:

Applied Consultants Inc.                          Dec 2018 ~ Feb 2019
E&I Consultant
Electrical and Instrumentation consultant for Navigator Energy Services on large scale infrastructure
addition to existing oil gathering and midstream operations in Oklahoma. Duties included project
management, field engineering, bid analysis and contract awarding, contractor reviews, etc.

Panhandle Utility Services                        Oct 2018 ~ Dec 2018
E&I Inspector
E&I Inspector on large oil gathering project for Oxy Permian Basin


Quality Integrated Services                       Aug 2018 ~ Oct 2018
E&I Inspector
E&I Inspector on a large SCADA project for Targa Resources Badlands Division.
E&I Inspector on a LACT unit installation for Delek Logistics in West Texas

Fusion Industries                                 Apr 2018 ~ Aug 2018
Electrical Operations Manager
Electrical Operations Manager for a large oilfield engineering, mechanical and electrical contractor.
Duties include scheduling personnel for jobs, creating BOMʼs and procuring material for upcoming work,
creating conduit schedules and wire schedules, planning for upcoming jobs, putting together proposals
or bids for new and existing clients, filling in as a foreman/Journeyman when necessary to complete jobs
on time and budget, quality control and analysis,etc.

Americom Technologies                             Apr 2017 ~ Apr 2018
Electrical Superintendent
Duties included job planning, creating conduit and wire schedules, creating proposals for bid jobs,
quality control and analysis on current projects, creating job scopes and schedules, ensuring projects
come in on time and within budget, etc.
  Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 271 of 275

Jordan Becker
1113 Glen Eagles Ct. Norman, Ok. 73072 Tel: (405) 210-7846 Email: jbecker_78@yahoo.com



Bob Bartley Electric                              Apr 2016 ~ Apr 2017
Electrical Foreman
Foreman Electrician for an electrical contractor specializing in oilfield service and construction . Duties
included automation and electrical installation and service, VFD, PLC, SCADA installation and service,
quality control and analysis, etc

Kellogg, Brown and Root                           Feb 2016 ~ Apr 2016
Journeyman Electrician
Journeyman Electrician on a large expansion of the Koch Nitrogen Facility in Enid, Ok. Primary job
assignments included PLC installation and termination, switchgear installation and termination,
automation and electrical termination and certification, loop checks and testing, etc

Integris Southwest Medical Center                 Aug 2015 ~ Feb 2016
Emergency Room Technician
Emergency Room Tech. in one of the busiest ERʼs in the metro area

Bob Bartley Electric                              Sep 2012 ~ May 2015
Electrical Foreman
Foreman/Journeyman for an oilfield service and construction electrical contractor. Duties included
automation and electrical service and installation; VFD, SCADA, PLC service and installation, overhead
distribution service and installation, etc.
Skills:

Automation:
Installing, maintaining and troubleshooting various PLCʼs, VFDʼs, SCADA systems, lighting control
systems, end devices and equipment in industrial, oilfield and commercial settings

Electrical:
Oilfield, manufacturing, and commercial new construction from ground work to completion; excellent
troubleshooting and repair skills on various types of equipment, excellent supervisory and organizational
skills

Certifications:

Oklahoma Unlimited Journeyman License
License #115630

OSHA 10, Safeland, H2S, First Aide

References:

James Jarwin - Navigator Energy (405) 403-9517

Carlos Barboza - Fusion Industries (580) 307-2458

Michael Fought - American Trades (405) 816-5238
Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 272 of 275




                          EXHIBIT 12
  Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 273 of 275



                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


    MICHAEL J. BECKER, individually and on                DOCKET NO. 3:20-cv-00285
    behalf of all others similarly situated,
                                                          JURY TRIAL DEMANDED
                           vs.
                                                          COLLECTIVE ACTION PURSUANT
    DELEK US ENERGY, INC.                                 TO 29 U.S.C. § 216(b)


                             DECLARATION OF FREDDY ROJAS
I, Freddy Rojas, hereby declare as follows:
    1. My name is Freddy Rojas, and the facts contained in this declaration are within my personal
knowledge and are true and correct.
    2. I worked exclusively for Delek US Energy, Inc. as a coating and welding inspector from
approximately February 2019 until May 2019.
    3. During this timeframe, I only worked for Delek. I was financially dependent on Delek I relied
on Delek as my employer and looked to Delek for a predictable paycheck.
    4. Throughout my employment, Delek paid me a day rate.
    5. Based on my experience with Delek, my observations on location, and my conversations with
co-workers, Delek paid all their inspectors a day rate.
    6. During my employment with Delek, I reported any developments on location or otherwise
directly to Delek’s supervisors and upper management employees.
    7. For my work for Delek, I was paid a flat sum or “day rate” for each day that I worked. The
day rate I received was paid without regard to the number of hours I worked each day or in a
workweek. I was paid a day rate regardless of the particular job or location I worked on. Delek dictated
the amount of the day rate I received, which was non-negotiable or “take it, or leave it.”
    8. I was not paid for days I did not work. I was not paid a salary. I was only paid based on the
number of days I worked.
    9. Delek scheduled the days and hours that I worked. Delek generally told me I would be
scheduled to work for 6 days a week, for weeks at a time. On the days that I worked, Delek required
me to work shifts lasting 10-13 hours a day, but I often worked more. Based on my experience with




   Case 3:20-cv-00285 Document 26-3 Filed 06/12/20 Page 2 of 4 PageID #: 122
  Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 274 of 275



Delek, my observations on location, and my conversations with co-workers, this schedule was typical
of other inspectors that worked for Delek who, like me, were paid a day rate.
    10. Delek assigned me and the other inspectors to the locations we would be working. While
working for Delek, I worked throughout West Texas. Delek paid the inspectors a day rate at every
location I worked.
    11. Without these assignments, we would have no jobsite to work on because we only worked on
locations run by Delek. Based on my experience with Delek, my observations on location, and my
conversations with other inspectors, all of Delek’s inspectors received their job assignments from
Delek. The day-rate pay structure for inspectors was the same at all of the Delek locations that I
worked.
    12. Delek did not require me or any of its other inspectors to significantly invest financially in our
jobs. Delek does not require us to solicit business from Delek’s clients or advertise our services. Delek
prohibited us from negotiating additional work or more favorable rates of pay from Delek’s clients.
We were not financially responsible for downtime or damaged equipment.
    13. My main job for Delek, and the main job of Delek’s other inspectors, was to ensure the project
was completed according to Delek’s specifications and guidelines. As a coating and welding inspector,
my specific job duties involved inspecting the construction of gathering sites for oil and gas and
refineries to make sure that the welding and paint coating work was performed in accordance with the
construction plan and all applicable regulations.
    14. Based on my experience with Delek, my conversations with Delek’s other employees, my
observations on location, and my conversations with co-workers, I believe all of Delek’s inspectors
performed the same or similar work.
    15. Although I regularly worked more than 40 hours a week for Delek, I never received any
overtime. Based on my experience with Delek, observations on location, and my conversations with
co-workers, all of Delek’s inspectors paid a day rate regularly work more than 40 hours each week
without receiving overtime compensation.
    16. Based on my experience with Delek, my observations on location, and my conversations with
co-workers, I believe Delek’s practice of paying its inspectors a day rate (with no overtime) was Delek’s
standard pay practice with regard to these workers.
    17. I believe Delek treated me as an employee. As a result, I should have received the benefits of
being an employee, including overtime compensation.



                                                    2

   Case 3:20-cv-00285 Document 26-3 Filed 06/12/20 Page 3 of 4 PageID #: 123
  Case 2:19-cv-01080-WSS-LPL Document 174-2 Filed 07/31/20 Page 275 of 275



    18. Delek required me to work substantial overtime. I often worked 10-13 hours per day, usually
for 6 days a week, for weeks at a time. Thus, on average I typically worked at least 72 hours a week.
    19. Delek did not require any advanced degree to work for them as an inspector. Based on my
experience with Delek, my observations on location, and my conversations with co-workers, I have
personal knowledge that many of Delek’s inspectors did not have any advanced degrees.
    20. Delek did not allow me “subcontract out” any job assignment to another worker.
    21. Delek controlled my work. Delek required all of the inspectors to adhere to strict guidelines,
expectations, and directives. We did not exercise any independent judgement or discretion to create
or stray away from established policies, practices, or regulations. If we failed to meet Delek’s strict
directives, Delek could remove us from the jobsite.
    22. While working for Delek, I did not have any authority to hire or fire anyone. Delek’s
management-level employees were the only persons able to do this. I did not make any hiring, firing,
advancement, or demotion recommendations while working for Delek. Based on my experience with
Delek, my observations on location, and my conversations with co-workers, I do not believe that any
inspector had any authority to hire, fire, or discipline anyone on location.
    23. Through conversations, I know that there is a general interest among the Delek’s inspectors
in recovering back wages that we are entitled to through this collective action. Based on these
conversations, I believe that other inspectors would be interested to learn about their rights and their
opportunity to join this lawsuit.
    24. Because we work in remote locations that are far away from home for long periods of time,
we will eat, sleep, and work at the jobsite. This work schedule makes it difficult for us to regularly
receive mail. In fact, while working, our primary form of contact both with Delek and with the outside
world is through email and text messages. Therefore, I believe that in addition to receiving a letter
notice, sending notice via email will guarantee that the other inspectors will be made aware of the case.
    25. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct.



          Jun 9, 2020
Signed on __________________.                           ______________________________
                                                        freddy rojas (Jun 9, 2020 17:35 CDT)

                                                        Freddy Rojas




                                                   3

   Case 3:20-cv-00285 Document 26-3 Filed 06/12/20 Page 4 of 4 PageID #: 124
